

EXECUTION VERSION
CREDIT AGREEMENT
among
LENNAR CORPORATION
and
the Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CALYON NEW YORK BRANCH
THE ROYAL BANK OF SCOTLAND PLC
and
WACHOVIA BANK, N.A.
as Documentation Agents,
and
LLOYDS TSB BANK PLC
UBS LOAN FINANCE LLC
BNP PARIBAS
and
SUNTRUST BANK
as Senior Managing Agents,
and
CITICORP NORTH AMERICA, INC.
HSCS BANK USA, N.A.
COMERICA BANK
GUARANTY BANK
and
U.S. BANK NATIONAL ASSOCIATION
as Managing Agents,
and
WASHINGTON MUTUAL BANK
BANKUNITED, FSB
PNC BANK, NATIONAL ASSOCIATION
SOCIETE GENERALE
and
SUMITOMO MITSUI BANKING CORPORATION
as Co-Agents
_____________________________________________________
DEUTSCHE BANK SECURITIES, INC.,
as Syndication Agent,
and
J.P. MORGAN SECURITIES INC.
and
DEUTSCHE BANK SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners


Dated: July 21, 2006



--------------------------------------------------------------------------------




Table of Contents

ARTICLE I     CERTAIN DEFINED TERMS
1
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
23
SECTION 1.03. Accounting Terms.
24
   
ARTICLE II     THE CREDITS
24
SECTION 2.01. Commitment.
24
SECTION 2.02. Types of Advances
25
SECTION 2.03. Principal Payments.
25
SECTION 2.04. Facility Fees; Reductions of Commitments.
26
SECTION 2.05. Method of Borrowing
26
SECTION 2.06. Method of Selecting Types and Interest Periods for Revolving
Advances.
26
SECTION 2.07. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Revolving Advances.
27
SECTION 2.08. Minimum Amount of Each Revolving Advance
28
SECTION 2.09. Competitive Bid Procedure.
28
SECTION 2.10. Swing Line Loans.
31
SECTION 2.11. Rate after Maturity
32
SECTION 2.12. Method of Payment
32
SECTION 2.13. Notes; Telephonic Notices.
33
SECTION 2.14. Interest Payment Dates; Interest and Fee Basis
33
SECTION 2.15. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions
34
SECTION 2.16. Lending Installations
34
SECTION 2.17. Increase in Aggregate Commitment.
34
SECTION 2.18. Facility Letters of Credit.
35
SECTION 2.19. Non-Receipt of Funds by the Administrative Agent
42
SECTION 2.20. Withholding Tax Exemption
43
SECTION 2.21. Unconditional Obligation to Make Payment
43
SECTION 2.22. Compensating Balances
43
SECTION 2.23. Extension of Termination Date
44
SECTION 2.24. Replacement of Certain Lenders
44
   
ARTICLE III     CHANGE IN CIRCUMSTANCES
45
SECTION 3.01. Yield-Protection
45
SECTION 3.02. Changes in Capital Adequacy Regulation
46
SECTION 3.03. Availability of Types of Advances
46
SECTION 3.04. Funding Indemnification
47
SECTION 3.05. Lender Statements Survival of Indemnity
47
   
ARTICLE IV     REPRESENTATIONS AND WARRANTIES
47
SECTION 4.01. Organization, Powers, etc
47
SECTION 4.02. Authorization and Validity of this Agreement, etc
48
SECTION 4.03. Financial Statements
48
SECTION 4.04. No Material Adverse Effect
48
SECTION 4.05. Title to Properties
49
SECTION 4.06. Litigation
49
SECTION 4.07. Payment of Taxes
49
SECTION 4.08. Agreements
50

 
 
i

--------------------------------------------------------------------------------


 
 
SECTION 4.09. Foreign Direct Investment Regulations
50
SECTION 4.10. Federal Reserve Regulations.
50
SECTION 4.11. Consents, etc
50
SECTION 4.12. Compliance with Applicable Laws
51
SECTION 4.13. Relationship of the Loan Parties
51
SECTION 4.14. Subsidiaries; Joint Ventures
51
SECTION 4.15. ERISA
51
SECTION 4.16. Investment Company Act
52
SECTION 4.17. Public Utility Holding Company Act
52
SECTION 4.18. Subordinated Debt
52
SECTION 4.19. Post-Retirement Benefits
52
SECTION 4.20. Insurance
52
SECTION 4.21. Environmental Representations
52
SECTION 4.22. Minimum Adjusted Consolidated Tangible Net Worth
53
SECTION 4.23. No Misrepresentation
53
   
ARTICLE V     CONDITIONS PRECEDENT
53
SECTION 5.01. Conditions of Effectiveness
53
SECTION 5.02. Conditions Precedent to All Advances and Facility Letters of
Credit.
54
   
ARTICLE VI     AFFIRMATIVE COVENANTS
56
SECTION 6.01. Existence, Properties, etc
56
SECTION 6.02. Notice
56
SECTION 6.03. Payments of Debts, Taxes, etc
56
SECTION 6.04. Accounts and Reports
57
SECTION 6.05. Access to Premises and Records
60
SECTION 6.06. Maintenance of Properties and Insurance
60
SECTION 6.07. Financing; New Investing
60
SECTION 6.08. Compliance with Applicable Laws
61
SECTION 6.09. Advances to the Mortgage Banking Subsidiaries
61
SECTION 6.10. Use of Proceeds
62
SECTION 6.11. REIT Subsidiary
62
   
ARTICLE VII     NEGATIVE COVENANTS
62
SECTION 7.01. Minimum Adjusted Consolidated Tangible Net Worth
62
SECTION 7.02. Limitation on Indebtedness.
62
SECTION 7.03. Guaranties
63
SECTION 7.04. Sale of Assets; Acquisitions; Merger.
63
SECTION 7.05. Investments
64
SECTION 7.06. Disposition; Encumbrance or Issuance of Certain Stock
64
SECTION 7.07. Subordinated Debt
64
SECTION 7.08. Housing Units
64
SECTION 7.09. Construction in Progress
65
SECTION 7.10. No Margin Stock
65
SECTION 7.11. Mortgage Banking Subsidiaries’ Capital Ratio
65
SECTION 7.12. Transactions with Affiliates
65
SECTION 7.13. Restrictions on Advances to Mortgage Banking Subsidiaries
65
SECTION 7.14. Mortgage Banking Subsidiaries Adjusted Net Worth
66
SECTION 7.15. Investments in Land
66
SECTION 7.16. Liens and Encumbrances.
66

 
 
ii

--------------------------------------------------------------------------------


 

   
ARTICLE VIII     PLEDGE OF MORTGAGE BANKING SUBSIDIARIES NOTE
66
SECTION 8.01. Mortgage Banking Subsidiaries Note.
67
   
ARTICLE IX     EVENTS OF DEFAULT
68
SECTION 9.01. Events of Default
68
SECTION 9.02. Remedies.
69
SECTION 9.03. Application of Payments
70
   
ARTICLE X     THE ADMINISTRATIVE AGENT
71
SECTION 10.01. Appointment
71
SECTION 10.02. Powers
71
SECTION 10.03. General Immunity
71
SECTION 10.04. No Responsibility for Loans, Recitals, Etc
71
SECTION 10.05. Employment of Agents and Counsel
72
SECTION 10.06. Reliance on Documents; Counsel
72
SECTION 10.07. No Waiver of Rights
72
SECTION 10.08. Knowledge of Event of Default
72
SECTION 10.09. Administrative Agent’s Reimbursement and Indemnification
73
SECTION 10.10. Notices to the Borrower
73
SECTION 10.11. Action on Instructions of Lenders
73
SECTION 10.12. Lender Credit Decision
73
SECTION 10.13. Mortgage Banking Subsidiaries Note.
74
SECTION 10.14. Resignation or Removal of the Administrative Agent
74
SECTION 10.15. Benefits of Article X
75
   
ARTICLE XI     SETOFF; RATABLE PAYMENTS
75
SECTION 11.01. Set-off
75
SECTION 11.02. Ratable Payments
75
   
ARTICLE XII     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
75
SECTION 12.01. Successors and Assigns
76
SECTION 12.02. Assignments.
76
SECTION 12.03. Participations.
77
SECTION 12.04. Pledge to Federal Reserve Bank
77
   
ARTICLE XIII     MISCELLANEOUS
77
SECTION 13.01. Notice.
78
SECTION 13.02. Survival of Representations
78
SECTION 13.03. Expenses
78
SECTION 13.04. Indemnification of the Lenders and the Administrative Agent
78
SECTION 13.05. Maximum Interest Rate
79
SECTION 13.06. Modification of Agreement.
79
SECTION 13.07. Register
80
SECTION 13.08. Preservation of Rights
81
SECTION 13.09. Several Obligations of Lenders
81
SECTION 13.10. Severability
81
SECTION 13.11. Counterparts
81
SECTION 13.12. Loss, etc., Notes
81
SECTION 13.13. Governmental Regulation
82
SECTION 13.14. Taxes
82
SECTION 13.15. Headings
82
SECTION 13.16. USA PATRIOT ACT
82
SECTION 13.17. Entire Agreement
82
SECTION 13.18. CHOICE OF LAW
82
SECTION 13.19. CONSENT TO JURISDICTION
82
SECTION 13.20. WAIVER OF JURY TRIAL
83





iii

--------------------------------------------------------------------------------




SCHEDULES
 
Schedule
Description
References
     
I
Commitments
Definitions of Commitment and Lenders
     
II
Existing Letters Of Credit
Definitions of “Existing Letters Of Credit” and “Issuer”
 
 
 
III
Intentionally Deleted
       
IV
Permitted Liens
Definition
     
V
Consents
Section 4.11
     
VI
Subsidiaries and Joint Ventures
Sections 4.14 and 6.04(n)
     
VII
Guarantors
Definition
     
VIII
Subordinated Debt
Section 4.18
 
 
 




--------------------------------------------------------------------------------



EXHIBITS
 
Exhibit
Description
Reference
     
A
Requirements for Entitled Land
Definition of “Entitled Land”
     
B
Competitive Loan Note
Definition
      C
Revolving Loan Note
Definition
     
D
Swing Line Note
Definition
     
E
Guaranty
Definition
     
F
Pricing Grid
Definition
     
G
Commitment and Acceptance
Section 2.17(a)
     
H
Compliance Report
Section 6.04(i)
     
I
Assignment and Assumption
Section 12.02(b)(ii)




--------------------------------------------------------------------------------


 
This CREDIT AGREEMENT, dated as of July 21, 2006, among LENNAR CORPORATION, a
corporation organized and existing under the laws of the State of Delaware (the
“Borrower”), the lenders that are identified on the signature pages hereto
(hereinafter collectively referred to as the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).


RECITALS


WHEREAS, the Borrower, certain of the Lenders (and certain other lenders) and
Administrative Agent are parties to that certain Credit Agreement dated as of
June 17, 2005 (as amended, the “Existing Credit Agreement”);


WHEREAS, the parties hereto desire to replace the Existing Credit Agreement.


NOW, THEREFORE, the parties hereto hereby agree as follows:






AGREEMENT




ARTICLE I
 
CERTAIN DEFINED TERMS
SECTION 1.01. Certain Defined Terms. As used herein, each of the following terms
shall have the meaning ascribed to it below, which meaning shall be applicable
to both the singular and plural forms of the terms defined:


“ABR Advance” means a Revolving Advance which bears interest at the Alternate
Base Rate.


“ABR Loan” means a Revolving Loan which bears interest at the Alternate Base
Rate.


“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in the number of votes) of the Securities of a corporation
which have ordinary voting power for the election of directors (other than
Securities having such power only by reason of the happening of a contingency)
or a majority (by percentage of voting power) of the outstanding equity
interests of another Person.


“Adjusted Consolidated Tangible Net Worth” means, at any date, Consolidated
Tangible Net Worth at such date less, to the extent not already deducted in the
definition of Consolidated Tangible Net Worth, the consolidated stockholders’
equity of the Mortgage Banking Subsidiaries.



--------------------------------------------------------------------------------


“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.


“Advance” means (a) any Revolving Advance, (b) any Competitive Loan and (c) any
Swing Line Loan.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. Solely for
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person owns 50% or more of any class of voting securities (or
other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.


“AFSI” means Ameristar Financial Services, Inc.


“Aggregate Commitment” means $2,700,000,000 as such amount may be increased from
time to time pursuant to Section 2.17 hereof or reduced from time to time
pursuant to the terms of this Agreement.


“Aggregate Credit Exposure” means at any time the sum of the outstanding
principal balance of all Revolving Advances, the outstanding principal balance
of all Competitive Loans, the outstanding principal balance of all Swing Line
Loans and all Facility Letter of Credit Obligations.


“Aggregate Letter of Credit Commitment” means $1,000,000,000, as such amount may
be reduced from time to time pursuant to the terms hereof.


“Agreement” means this Credit Agreement, including the exhibits and schedules
hereto, as it may be amended, renewed, modified or restated and in effect from
time to time.


“Agreement Date” means July 21, 2006.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.


“Applicable Facility Fee Rate” means a rate per annum equal to the “Facility
Fee” as determined from time to time pursuant to the Pricing Grid.


2

--------------------------------------------------------------------------------


“Applicable Margin” means a rate per annum equal to the “Applicable Margin for
Eurodollar Loans” as determined from time to time pursuant to the Pricing Grid.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.


“Assignment and Assumption” is defined in Section 12.02(b)(ii).


“Authorized Financial Officer” means any of the chief financial officer,
treasurer or controller of the Borrower.


“Authorized Officer” means any of an Authorized Financial Officer, chief
executive officer, president or general counsel of the Borrower, or any duly
appointed successors to them or other Person duly designated by the Borrower, in
each case designated by the Borrower in writing to act as an Authorized Officer
hereunder, acting singly.


“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” is defined in the introductory paragraph of this Agreement.


“Borrower Audited Financial Statements” is defined in Section 4.03.


“Borrower Unaudited Financial Statements” is defined in Section 4.03.


3

--------------------------------------------------------------------------------


“Borrowing Base” means, from time to time, the sum of the following amounts, all
as reflected from time to time in accordance with GAAP consistently applied in
the consolidated balance sheet of the Borrower: (a) 100% of the Loan Parties’
unrestricted cash up to a maximum of $30,000,000 (with any excess cash being
excluded from the Borrowing Base); (b) 100% of the Net Housing Unit Proceeds due
to any Loan Party at closing as a result of the consummation of the sale of any
Housing Unit, which Net Housing Unit Proceeds have been paid to the closing
agent handling such sale but which have not yet been received by such Loan
Party; provided, however, that if, and to the extent that, such Net Housing Unit
Proceeds which are reported as outstanding on the last day of any fiscal quarter
of the Borrower are not received by such Loan Party on or before the tenth
(10th) day following the end of any such fiscal quarter, such Net Housing Unit
Proceeds shall not be included in the Borrowing Base; (c) 90% of the Net Book
Value of all Housing Units Under Contract; (d) 75% of the Net Book Value of all
Housing Units (including, without limitation, model Housing Units) that are not
subject to a contract for sale; (e) 70% of the Net Book Value of all Finished
Lots; (f) 50% of the Net Book Value of all Land Under Development; and (g) 30%
of the Net Book Value of all Unimproved Entitled Land, provided that the sum of
the amounts determined pursuant to clauses (f) and (g) shall not exceed 40% of
the Borrowing Base (with any excess being excluded from the Borrowing Base);
provided further, that notwithstanding anything to the contrary provided herein,
any asset which is encumbered by a Lien (other than a Lien described in clauses
(b), (c), (e) or (j) of the definition of “Permitted Liens”) shall not be
included in the calculation of the Borrowing Base pursuant to clauses (a)
through (g) above.


“Borrowing Base Debt” means all Consolidated Indebtedness, including without
limitation the Obligations but excluding (a) any Subordinated Debt of the
Borrower and (b) any Non-Recourse Indebtedness secured solely by Real Estate
that is owned by any Loan Party and that, if the same did not secure such
Indebtedness, would be included in the determination of the Borrowing Base.


“Borrowing Base Limitation” is defined in Section 7.02.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.06.


“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks are open for business in Chicago, Illinois and New York, New York
and on which dealings in United States dollars are carried on in the London
interbank market, (b) with respect to Facility Letters of Credit, a day (other
than a Saturday or Sunday) on which banks are open for business in Chicago,
Illinois, New York, New York, and the city in which the office of the applicable
Issuer is located and (c) for all other purposes, a day (other than a Saturday
or Sunday) on which banks are open for business in Chicago, Illinois and New
York, New York.


“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


4

--------------------------------------------------------------------------------


“Capitalized Mortgage Servicing” of the Mortgaged Banking Subsidiaries means, at
any date, the following capitalized assets of the Mortgaged Banking Subsidiaries
net of any amortization or write downs with respect thereto, all as determined
in accordance with GAAP: (a) purchased mortgage servicing rights, (b) originated
mortgage servicing rights and (c) excess servicing.


“Capital Stock” means, with respect to any corporation, any and all shares,
interests, rights to purchase (other than convertible or exchangeable
Indebtedness), warrants, options, participations or other equivalents of or
interests (however designated) in stock issued by that corporation.


“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of the outstanding shares of voting stock of the Borrower that
hold in excess of 50% of the voting rights held by all stockholders of all
classes of common stock of the Borrower.


“Change in Status” means an event that results in a Subsidiary that was a
Guarantor (a “Status Capacity”), for legitimate business reasons, without any
intent to avoid any requirements of this Agreement, ceasing to have an
obligation under this Agreement to be a Guarantor, which legitimate business
reasons may include (i) a former wholly-owned Subsidiary of Borrower ceasing,
for legitimate business reasons, to be wholly-owned by Borrower, including as a
result of (A) a Person that is not a wholly-owned Subsidiary of Borrower
acquiring an ownership interest in such wholly-owned Subsidiary of Borrower in a
bona fide transaction, or (B) the dissolution of such wholly-owned Subsidiary,
(ii) the entry by such Subsidiary into a bona fide agreement with an
unaffiliated third person for legitimate business reasons as a result of which a
wholly-owned Subsidiary that was a Guarantor is required not to be a Guarantor
or (iii) a Guarantor ceasing to be a Material Subsidiary.


“Closing Date” means the date on which the Lenders shall first become obligated
to make Advances after satisfaction or waiver of all of the conditions precedent
set forth in Sections 5.01 and 5.02.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, for each of the Lenders, the obligation of such Lender to
make Revolving Loans hereunder and to purchase participations in Facility
Letters of Credit hereunder in the aggregate not exceeding the amount set forth
on Schedule 1 hereto as its “Commitment,” as such amount may be decreased from
time to time pursuant to the terms hereof or increased pursuant to Section 2.17
hereof; provided, however, that the Commitment of a Lender may not be increased
without its prior written approval.


“Commitment and Acceptance” is defined in Section 2.17(a).


“Commitment Increase” is defined in Section 2.17(a).


5

--------------------------------------------------------------------------------


“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.09.


“Competitive Bid Rate” means, with respect to any Competitive Bid, the fixed
rate of interest per annum offered by the Lender making such Competitive Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.09.


“Competitive Loan” means a Loan made pursuant to Section 2.09.


“Competitive Loan Note” means a promissory note in substantially the form of
Exhibit B hereto payable to the order of a Lender evidencing any Competitive
Loan made by such Lender, including any amendment, modification, renewal,
restatement or replacement of such note.


“Completed Housing Unit” means, at any time, a Housing Unit the construction of
which was commenced more than 10 months, in the case of a single family home,
more than 12 months, in the case of a townhouse, or more than 18 months, in the
case of a condominium, before that time or was completed prior to the expiration
of the applicable period.


“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Loan Parties plus, to the extent deducted from revenues in determining
Consolidated Net Income, (a) Consolidated Interest Expense, (b) expense for
income taxes paid or accrued, (c) depreciation, (d) amortization and (e)
extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for the
Loan Parties (and excluding the Mortgage Banking Subsidiaries and any other
Subsidiary of the Borrower that is not a Loan Party) on a consolidated basis.


“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis, and shall not include (i) Indebtedness of
any Mortgage Banking Subsidiary, (ii) Indebtedness of a Loan Party to the REIT
Subsidiary or (iii) any other Indebtedness of a Loan Party to another Loan
Party.


“Consolidated Interest Expense” means, for any period, the interest charged to
cost of sales of the Loan Parties (and excluding the Mortgage Banking
Subsidiaries and any other Subsidiary of the Borrower that is not a Loan Party)
calculated on a consolidated basis for such period.


6

--------------------------------------------------------------------------------


“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of (a)
interest (excluding interest on Indebtedness of a Loan Party to another Loan
Party) incurred, whether such interest was expensed or capitalized, paid,
accrued, or scheduled to be paid or accrued by any of the Loan Parties (and
excluding the Mortgage Banking Subsidiaries and any other Subsidiary of the
Borrower that is not a Loan Party) during such period, including (i) original
issue discount and non-cash interest payments or accruals, (ii) the interest
portion of all deferred payment obligations, and (iii) all commissions,
discounts and other fees and charges owed with respect to bankers’ acceptances
and letter of credit financings and interest swap and Hedging Obligations, in
each case to the extent attributable to such period plus (b) the amount of
dividends accrued or payable by the Loan Parties (and excluding the Mortgage
Banking Subsidiaries and any other Subsidiary of the Borrower that is not a Loan
Party) in respect of Disqualified Capital Stock (excluding any amount payable to
any Loan Party), which amount shall be “grossed up” to include applicable taxes
on income that would be used to pay such dividends, provided, however, that
interest, dividends or other payments or accruals of a consolidated Subsidiary
that is not wholly owned shall be included only to the extent of the interest of
such Person in such Subsidiary. For purposes of this definition, (x) interest on
Capitalized Lease Obligations shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligations in accordance with GAAP and (y) interest
expense attributable to any Indebtedness represented by the guaranty of an
obligation of another Person shall be deemed to be the interest expense
attributable to the Indebtedness guaranteed.


“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that (a)
the net income (or loss) of any other Person acquired by such specified Person
or a Subsidiary of such Person in a pooling of interests transaction for any
period prior to the date of such acquisition shall be excluded, (b) all gains
and losses which are either extraordinary (as determined in accordance with
GAAP) or are either unusual or nonrecurring (including any gain from the sale or
other disposition of assets outside the ordinary course of business or from the
issuance or sale of any Capital Stock), shall be excluded, and (c) the net
income, if positive, of any of such Person’s consolidated Subsidiaries (other
than non-guarantor Subsidiaries) to the extent that the declaration or payment
of dividends or similar distributions is not at the time permitted by operation
of the terms of its charter or bylaws or any other agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such consolidated Subsidiary shall be excluded, provided, however, in the case
of exclusions from Consolidated Net Income set forth in clauses (a), (b) and (c)
above, such amounts shall be excluded only to the extent included in computing
such net income (or loss) in accordance with GAAP and without duplication;
provided further, however, that for purposes of determining Consolidated Net
Income of the Loan Parties, the net income of the Mortgage Banking Subsidiaries
and any other Subsidiary of the Borrower that is not a Loan Party shall be
excluded.


“Consolidated Tangible Net Worth” means, at any date, the Net Worth of the
Borrower and its Subsidiaries less the aggregate amount of all goodwill and
other assets that are properly classified as “intangible assets” at such date in
accordance with GAAP.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, “put” agreement or other similar arrangement,
but excluding Repurchase Guaranties. With respect to the Borrower and its
Subsidiaries (other than the Mortgage Banking Subsidiaries), Contingent
Obligation includes, without limitation of the foregoing, obligations under
reimbursement agreements with financial institutions (including the Lenders)
relating to Letters of Credit (other than Performance Letters of Credit) issued
by such financial institutions for the account of such Person and does not
include reimbursement obligations to an issuer of a performance bond.


7

--------------------------------------------------------------------------------


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.


“Conversion/Continuation Notice” is defined in Section 2.07(d).


“Default Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such date plus (b) two percent (2%) per annum.


“Disqualified Capital Stock” means (a) except as set forth in clause (b) below,
with respect to any Person, Capital Stock of such Person that, by its terms or
by the terms of any security into which it is convertible, exercisable or
exchangeable, is, or upon the happening of an event or the passage of time would
be, required to be redeemed or repurchased (including at the option of the
holder thereof) by such Person or any of its Subsidiaries, in whole or in part,
on or prior to the stated maturity of the securities, and (b) with respect to
any Subsidiary of such Person (including with respect to any Subsidiary of the
Borrower), any Capital Stock other than any common stock with no preference,
privileges, or redemption or repayment provisions.


“Dollars” and the sign “$” each means lawful money of the United States of
America.


“Eligible Assignee” means a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act) or a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act.


“Entitled Land” means a parcel of Real Estate owned by a Loan Party which is to
be developed primarily for residential dwelling units and which satisfies the
requirements for the state and county wherein it is located as more particularly
described in the Requirements for Entitled Land attached hereto as Exhibit A.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
Hazardous Substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.


“Equity Investment” means the ownership of, or participation in the ownership
of, an equity interest in Real Estate or an equity interest in a Person in the
business of owning, developing, improving, operating or managing Real Estate.


8

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“Eurodollar Advance” means a Revolving Advance which bears interest at a
Eurodollar Rate.


“Eurodollar Loan” means a Revolving Loan which bears interest at a Eurodollar
Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the Adjusted LIBO Rate applicable to such
Interest Period plus (b) the Applicable Margin.


“Event” means an event, circumstance, condition or state of facts.


“Event of Default” is defined in Section 9.01.


“Excluded Subsidiaries” means the following Subsidiaries of Borrower (none of
which is required to be a Guarantor hereunder): (a) the Mortgage Banking
Subsidiaries; (b) any Joint Venture Subsidiary with respect to which the terms
of the agreement creating such Joint Venture prohibit the joint venturers
therein from being or becoming liable for any Indebtedness other than
Indebtedness of such Joint Venture; (c) any Subsidiary that under applicable
laws or regulations (such as, by way of example, laws regulating insurance
companies or providers of cable services) is prohibited from delivering a
Guaranty; and (d) any Subsidiary that is not a Wholly-Owned Subsidiary.


“Existing Borrower Public Debt” means the Borrower’s 7-5/8% Senior Notes due
2009, 5.95% Senior Notes due 2013, 5.5% Senior Notes due 2014, 5.6% Senior Notes
due 2015, Senior Floating Rate Notes due 2007, Senior Floating-Rate Note due
2009, 5.125% Senior Notes due 2010, 5.95% Senior Notes due 2016 and 6.50% Senior
Notes due 2016.


“Existing Credit Agreement” is defined in the Recitals.


“Existing Letters of Credit” means the outstanding Letters of Credit listed in
Schedule II hereto issued for the account of the Borrower prior to the Agreement
Date by the applicable Lender identified in Schedule II.


“Extension Request” is defined in Section 2.23.


“Facility Fee” means the fee provided for in Section 2.04(a).


“Facility Letter of Credit” means (a) each of the Existing Letters of Credit and
(b) a Letter of Credit issued by an Issuer pursuant to Section 2.18.


“Facility Letter of Credit Fee” is defined in Section 2.18(f).


“Facility Letter of Credit Fee Rate” means a rate per annum equal to the
Applicable Margin in effect from time to time during the term of any Facility
Letter of Credit.


9

--------------------------------------------------------------------------------


“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, without duplication, an amount equal to the sum of (a) the aggregate of
the amount then available for drawing under each of the Facility Letters of
Credit, (b) the face amount of all outstanding drafts on Facility Letters of
Credit, which drafts have been honored by the applicable Issuer, (c) the
aggregate amount of all Reimbursement Obligations at such time and (d) the face
amount of all Facility Letters of Credit requested by the Borrower but not yet
issued (unless the request for an unissued Facility Letter of Credit has been
denied or revoked).


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Fee Letter” means that certain letter dated June 13, 2006 from JPMSI and the
Administrative Agent to the Borrower, and accepted by the Borrower on June 13,
2006.


“Finished Lot” means a parcel of Entitled Land which satisfies the requirements
for Land Under Development and in which the owner (including any prior owner)
thereof has invested 85% or more of the cost to complete the Improvements
thereon, and which constitutes a valid, legally subdivided lot within the
meanings of the applicable laws of the states, county and/or municipality within
which it is located, and other requirements governing the subdivision of land
and constitutes a lot reflected on a duly recorded plat, subdivision map or
parcel map in compliance with the requirements of all applicable laws and other
requirements governing the subdivision of land and approved by the appropriate
Governmental Authority.


“Fitch” means Fitch, Inc. or any Person succeeding to the securities rating
business of such company.


“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as approved by a significant segment of the accounting profession as in
effect as of the Agreement Date, applied on a consistent basis from time to
time.


“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over the
Lender, the Borrower, any Subsidiaries of the Borrower or any of their
respective properties.


10

--------------------------------------------------------------------------------


“Guarantor” means each Subsidiary of the Borrower that executes a Guaranty
(including, if applicable, a Supplemental Guaranty) pursuant to Section 5.01(b)
or Section 6.07 of this Agreement. The Guarantors as of the Closing Date are
listed in Schedule VII hereto.


“Guaranty” means each of those certain guaranties executed pursuant to Section
5.01(b) on the Closing Date or from time to time after the Closing Date pursuant
to Section 6.07 by Subsidiaries of the Borrower, in substantially the form of
Exhibit E hereto, in each case in favor of the Administrative Agent, for the
benefit of the Lenders, as any such guaranties may be amended, restated,
supplemented (including by delivery of a Supplemental Guaranty) or otherwise
modified from time to time.


“Hazardous Substances” means any toxic or hazardous wastes, pollutants or
substances, including, without limitation, asbestos, PCBs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9061 et seq., hazardous materials identified in or pursuant to the
Hazardous Materials Transportation Act 49 U.S.C. § 1802 et seq., hazardous
wastes identified in or pursuant to The Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq., any chemical substance or mixture regulated under the
Toxic Substance Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., any
“toxic pollutant” under the Clean Water Act, 33 U.S.C. § 466 et seq., as
amended, any hazardous air pollutant under the Clean Air Act, 42 U.S.C. § 7401
et seq., and any hazardous or toxic substance or pollutant regulated under any
other applicable federal, state or local Environmental Laws.


“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.


“Housing Unit” means a residential housing unit owned by a Loan Party that is
(or, upon completion of construction thereof, will be) available for sale.


“Housing Unit Closing” means a closing of the sale of a Housing Unit by a Loan
Party to a bona fide purchaser for value that is not an Affiliate of a Loan
Party.


“Housing Unit Under Contract” means a Housing Unit owned by a Loan Party as to
which such Loan Party has a bona fide contract of sale, in a form customarily
employed by such Loan Party and reasonably satisfactory to the Administrative
Agent, entered into not more than 15 months prior to the date of determination
with a Person who is not an Affiliate of a Loan Party, under which contract no
defaults then exist; provided, however, that in the case of any Housing Unit the
purchase of which is to be financed in whole or in part by a loan insured by the
Federal Housing Administration or guaranteed by the Veterans Administration, the
minimum down payment shall be the amount (if any) required under the rules of
the relevant agency.


11

--------------------------------------------------------------------------------


“Improvements” means on and off-site development work, including but not limited
to filling to grade, main water distribution and sewer collection systems and
drainage system installation, paving, and other improvements necessary for the
use of residential dwelling units and as required pursuant to development
agreements which may have been entered into with Governmental Authorities.


“Indebtedness” of any Person means, without duplication, (a) all liabilities and
obligations, contingent or otherwise, of such Person, (i) in respect of borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof), (ii) evidenced by bonds, notes,
debentures or similar instruments, (iii) representing the balance deferred and
unpaid of the purchase price of any property or services, except those incurred
in the ordinary course of its business that would constitute ordinarily a trade
payable to trade creditors (but specifically excluding from such exception the
deferred purchase price of Real Estate), (iv) evidenced by bankers’ acceptances,
(v) consisting of obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property now or hereafter owned
or acquired by such Person, (vi) consisting of Capitalized Lease Obligations
(including any Capitalized Leases entered into as a part of a sale/leaseback
transaction), (vii) consisting of liabilities and obligations under any
receivable sales transactions, (viii) consisting of a Letter of Credit, other
than a Performance Letter of Credit, or a reimbursement obligation of such
Person with respect to any Letter of Credit, (ix) consisting of Hedging
Obligations, (x) consisting of Off-Balance Sheet Liabilities or (xi) consisting
of Contingent Obligations; and (b) obligations of such Person to purchase
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property. With respect to the
Borrower, Indebtedness includes, without limitation of the foregoing, (x) the
Loans and (y) the Borrower’s and any Subsidiary’s pro rata shares of the
Indebtedness of any Joint Venture.


“Interest Coverage Ratio” on any date means the ratio of (a) Consolidated EBITDA
for the four fiscal quarters ended on such date to (b) total Consolidated
Interest Incurred for such fiscal quarters.


“Interest Period” means (a) with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending seven days or
fourteen days thereafter or on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, as the Borrower may
elect, and (b) with respect to any Competitive Loan, the period (which shall not
be less than five days or more than thirty days) commencing on the date of such
Competitive Loan and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless (but only in the case of a Eurodollar Advance for
an Interest Period in excess of fourteen days) such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period in excess of
fourteen days pertaining to a Eurodollar Advance that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and, in the case of a Revolving Advance, thereafter shall
be the effective date of the most recent conversion or continuation of such
Advance.


12

--------------------------------------------------------------------------------


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests,
membership interests, notes, debentures or other securities of any other Person
made by such Person.


“Investment Grade Rating” means a senior unsecured public debt rating of BBB- or
higher or Baa3 or higher.


“Issuance Date” is defined in Section 2.18(c)(i)(B).


“Issuance Notice” is defined in Section 2.18(c)(iii).


“Issuer” means, with respect to each Existing Letter of Credit, the Issuer
thereof identified in Schedule II, and with respect to each Facility Letter of
Credit issued on or after the Closing Date, JPMorgan Chase Bank or such other
Lender selected by the Borrower with the approval of the Administrative Agent,
to issue such Facility Letter of Credit, provided such other Lender consents to
act in such capacity. An Issuer may, in its discretion, arrange for one or more
Facility Letters of Credit to be issued by Affiliates of such Issuer, in which
case the term “Issuer” shall include any such Affiliate with respect to Facility
Letters of Credit issued by such Affiliate.


“Joint Lead Arrangers” means JPMSI and Deutsche Bank Securities, Inc.


“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or a Joint Venture Subsidiary is or becomes a party (other than tenancies in
common), (b) whether or not Borrower is required to consolidate the joint
venture in its financial statements in accordance with GAAP, and (c) in which
the Borrower or any Joint Venture Subsidiary has or will have a total investment
exceeding $25,000 or which has total assets plus contingent liabilities
exceeding $100,000. For the purposes of this definition, the Borrower’s or Joint
Venture Subsidiary’s investment in a joint venture shall be deemed to include
any Securities of the joint venture owned by the Borrower or any Joint Venture
Subsidiary, any loans, advances or accounts payable to the Borrower or any Joint
Venture Subsidiary from the joint venture, any commitment, arrangement or other
agreement by the Borrower or any Joint Venture Subsidiary to provide funds or
credit to the joint venture and the Borrower’s or Joint Venture Subsidiary’s
share of the undistributed profits of the joint venture.


“Joint Venture Subsidiary” means a Subsidiary of the Borrower which is a
partner, shareholder or other equity owner in a Joint Venture which is not a
Loan Party.


13

--------------------------------------------------------------------------------


“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., in its individual
capacity, and its successors.


“JPMSI” means J.P. Morgan Securities Inc., one of the Joint Lead Arrangers
hereunder.


“Land Under Development” means Entitled Land upon which construction of
Improvements has commenced but not been completed and for which: (a) to the
extent required, a performance bond, surety or other security has been issued to
and in favor of and unconditionally accepted by each local agency and all
relevant Governmental Authorities, including any municipal utility district in
which the Real Estate is situated with regard to all work to be performed
pursuant to each and all of said subdivision improvement agreements or other
agreements; (b) all necessary plans have been approved by all relevant
Governmental Authorities for the installation of any and all Improvements
required to be installed upon such Real Estate; (c) all necessary permits have
been issued for the installation of said Improvements; and (d) utility services
necessary for construction of Improvements and residential dwelling units and
the operation thereon for the purpose intended will be available to such Real
Estate upon completion of the Improvements and there exists a binding obligation
on the part of each and every utility company to deliver necessary utility
services to such Real Estate.


“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to a Commitment and Acceptance or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“Letter of Credit Collateral Account” is defined in Section 2.18(h).


“Letter of Credit Commitment” means, for each Lender, the obligation of such
Lender to participate in Facility Letters of Credit in an amount not exceeding
the lesser of (a) its Pro Rata Share of the Aggregate Letter of Credit
Commitment or (b) its Unused Commitment.


“Letter of Credit Request” is defined in Section 2.18(c)(i).


“Leverage Ratio” means a fraction (expressed as the percentage equivalent), the
numerator of which is the sum of (i) all Consolidated Indebtedness, less (ii)
the lesser of (A) $500,000,000 and (B) unrestricted cash of the Loan Parties in
excess of $15,000,000, and the denominator of which is the sum of (x) all
Consolidated Indebtedness plus (y) Adjusted Consolidated Tangible Net Worth plus
(z) the lesser of (A) fifty percent (50%) of Subordinated Debt and (B)
$300,000,000.


14

--------------------------------------------------------------------------------


“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Telerate Page 3750 (formerly the Dow Jones Market
Service), or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Advance for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.


“Lien” means any lien (statutory or other), mortgage (including, without
limitation, purchase money mortgages), pledge, hypothecation, assignment,
deposit arrangement, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement or any
financing lease having substantially the same economic effect as any of the
foregoing) and, in the case of Securities, any purchase option, call or similar
right of any Person (other than the issuer of such Securities) with respect to
such Securities.


“Loan Documents” means (a) this Agreement, the Notes, the Guaranties, and (if
and when delivered) the Mortgage Banking Subsidiaries Note Pledge Agreement and
(b) any and all other instruments or documents delivered or to be delivered by
the Loan Parties pursuant hereto or pursuant to any of the other documents
described in clause (a) above, as such documents in clause (a) or (b) may be
amended or modified and in effect from time to time.


“Loan Parties” means the Borrower and the Guarantors (including any Subsidiary
that executes and delivers a Guaranty after the Closing Date); “Loan Party”
means any of the Loan Parties.


“Loans” means (a) the Revolving Loans, (b) the Competitive Loans and (c) the
Swing Line Loans. “Loan” means any of the Loans.


“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), results of operations,
or prospects of (i) the Loan Parties, taken as a whole, or (ii) if so specified,
the Borrower or any Guarantor, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.


“Material Subsidiary” means any Subsidiary of the Borrower (other than an
Excluded Subsidiary), now owned or hereafter acquired, that has a Net Worth of
$10,000,000 or greater, provided that, in no event may there exist Subsidiaries
of the Borrower (other than the Excluded Subsidiaries) that have, in the
aggregate, a Net Worth in excess of $50,000,000 that are not Guarantors.


15

--------------------------------------------------------------------------------


“Maturity Date” means the date upon which the outstanding principal amount of
all of the Loans, all accrued and unpaid interest thereon, and all other
Obligations become due and payable, whether as a result of the occurrence of the
stated maturity date or the acceleration of maturity pursuant to the terms of
any of the Loan Documents.


“Monthly Payment Date” means the first Business Day of each calendar month,
commencing in August, 2006.


“Moody’s” means Moody’s Investors Service, Inc. or any Person succeeding to the
securities rating business of such company.


“Mortgage” means any mortgage, deed of trust or other security deed in Real
Estate, or in rights or interests, including leasehold interests, in Real
Estate.


“Mortgage Banking Subsidiaries Adjusted Net Worth” means, at any date, the Net
Worth of the Mortgage Banking Subsidiaries on a consolidated basis as determined
in accordance with GAAP (including in the assets used to determine Net Worth the
amount of the Capitalized Mortgage Servicing as of such date), less the amount
of all goodwill and other assets that are properly classified as “intangible
assets” at such date in accordance with GAAP.


“Mortgage Banking Subsidiaries Note” means a promissory note executed by the
Mortgage Banking Subsidiaries as joint makers payable to the order of the
Borrower and each Guarantor that lends funds to any of the Mortgage Banking
Subsidiaries evidencing such loans.


“Mortgage Banking Subsidiaries Note Pledge Agreement” is defined in Section
8.01(a)(i), and includes any amendment, supplement, restatement or other
modification of such agreement.


“Mortgage Banking Subsidiary” means a Subsidiary of the Borrower which is
engaged or hereafter engages in the mortgage banking business, including the
origination, servicing, packaging and/or selling of mortgages on residential
single- and multi-family dwellings and/or commercial property, and in any event
shall include AFSI, UAMC, UAMC Asset Corp. II, Universal American Mortgage
Corporation of California and Eagle Home Mortgage, Inc.


“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.


“Net Book Value” means, with respect to an asset owned by a Loan Party, the
gross investment of such Loan Party in the asset, less all reserves (including
loss reserves and reserves for depreciation) attributable to that asset, all
determined in accordance with GAAP consistently applied, including, in the case
of Unimproved Entitled Land, any unamortized land credits.


“Net Housing Unit Proceeds” means, in connection with the sale of any Housing
Unit by a Loan Party, the gross sales price less (a) all bona fide prorations
and adjustments to the sales price required to be made pursuant to the terms of
the sales contract and (b) the aggregate amount of bona fide closing costs due
to any Person, provided that, if such closing costs are due to an Affiliate of a
Loan Party, such costs comply with Section 7.12.


16

--------------------------------------------------------------------------------


“Net Worth” means, at any date, with respect to any Person the amount of
consolidated stockholders’ equity of such Person and its consolidated
Subsidiaries as shown on its balance sheet as of such date in accordance with
GAAP.


“New Lender” means either a Lender or an Eligible Assignee, in each case
approved by the Borrower and the Administrative Agent, that agrees to become a
Lender or that agrees to increase its Commitment, in accordance with the
provisions of Section 2.17.


“Non-Consenting Lender” is defined in Section 2.23.


“Non-Recourse Indebtedness” means Indebtedness of a Loan Party for which its
liability is limited to the Real Estate upon which it grants a Lien to the
holder of such Indebtedness as security for such Indebtedness, but only to the
extent that the amount of such Indebtedness does not exceed such Loan Party’s
original cost of purchase of such Real Estate or the most current appraised
value of such Real Estate.


“Notes” means the Revolving Loan Notes, the Competitive Loan Notes and the Swing
Line Note.


“Obligations” means all Loans, Facility Letter of Credit Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by any Loan Party to
the Administrative Agent, any Lender, the Swing Line Bank, the Joint Lead
Arrangers, any Affiliate of the Administrative Agent or any Lender, any Issuer
or any Person entitled to indemnification by any Loan Party under this Agreement
or any other Loan Document, of any kind or nature, present or future, arising
under this Agreement or any other Loan Documents, whether or not evidenced by
any note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees and any other sum chargeable to
any Loan Party under this Agreement or any other Loan Document.


“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any financing lease,
any synthetic lease (under which all or a portion of the rent payments made by
the lessee are treated, for tax purposes, as payments of interest,
notwithstanding that the lease may constitute an operating lease under GAAP) or
any other similar lease transaction, or (c) any obligations of such Person or
any of its Subsidiaries arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing and which has an
actual or implied interest component but which does not constitute a liability
on the consolidated balance sheets of such Person and its Subsidiaries.


17

--------------------------------------------------------------------------------


“Participants” is defined in Section 12.03.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Performance Letter of Credit” means a Letter of Credit issued to a Governmental
Authority or a quasi-governmental agency to insure the completion by a Loan
Party of a development of land improvements or to insure payment by a Loan Party
of escrow accounts.


“Permitted Liens” means (a) Liens existing on the date of this Agreement and
described on Schedule IV hereto; (b) Liens imposed by governmental authorities
for taxes, assessments or other charges not yet subject to penalty or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (c) statutory liens of carriers, warehousemen, mechanics,
materialmen, landlords, repairmen or other like Liens arising by operation of
law in the ordinary course of business provided that (i) the underlying
obligations are not overdue for a period of more than 30 days or (ii) such Liens
are being contested in good faith and by appropriate proceedings and adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens securing the performance of bids, trade
contracts (other than borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) easements, rights-of-way, zoning
restrictions, assessment district or similar Liens in connection with municipal
financing, and similar restrictions, encumbrances or title defects which, singly
or in the aggregate, do not in any case materially detract from the value of the
Real Estate subject thereto (as such Real Estate is used by the Borrower or any
of its Subsidiaries) or interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries; (f) Liens arising by operation of law
in connection with judgments, only to the extent, for an amount and for a period
not resulting in a default with respect thereto; (g) pledges or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation; (h) Liens
securing Indebtedness of a Person existing at the time such Person becomes a
Subsidiary or is merged with or into the Borrower or a Subsidiary or Liens
securing Indebtedness incurred in connection with an acquisition of Real Estate,
provided that (1) such Liens were in existence prior to the date of such
acquisition, merger or consolidation, were not incurred in anticipation thereof,
and do not extend to any other assets or (2) such Liens are granted to the
seller of such Real Estate to secure the purchase price therefor; (i) Liens
securing Indebtedness incurred to refinance any Indebtedness that was previously
so secured and permitted hereunder (which refinancing Indebtedness may exceed
the amount refinanced, provided such refinancing Indebtedness is otherwise
permitted under this Agreement) in a manner no more adverse to the Lenders than
the terms of the Liens securing such refinanced Indebtedness, provided, however,
that, Liens securing refinancing of the Indebtedness held by the REIT Subsidiary
(as described in clause (j) below) shall not be permitted; (j) mortgages, deeds
of trust and other similar instruments granted by any Loan Party to the REIT
Subsidiary and held by the REIT Subsidiary as security for Indebtedness of such
Loan Party to the REIT Subsidiary, provided that (i) the REIT Subsidiary is a
Guarantor, (ii) such mortgages, deeds of trust and similar instruments are in a
form reasonably approved by Administrative Agent and are not recorded or filed
in any real property records or other public or official records and (iii) the
REIT Subsidiary executes and delivers to Administrative Agent an agreement
reasonably satisfactory to Administrative Agent subordinating to the
Obligations, the REIT Subsidiary’s rights, liens and claims against the Borrower
and the other Loan Parties, together with certified resolutions, opinions of
counsel and other supporting documentation with respect to such subordination
reasonably satisfactory to Administrative Agent, and (k) a Lien, solely against
the ownership interest of the Borrower or any Subsidiary in a Joint Venture or
Subsidiary that is not a Guarantor, granted under the limited partnership
agreement, joint venture agreement or limited liability company agreement for
such Joint Venture or Subsidiary, solely to secure the obligation of the
Borrower or the Subsidiary to make capital contributions pursuant to such
agreement; provided, however, that such Lien shall be a Permitted Lien only as
long as there are no outstanding obligations secured thereby.


18

--------------------------------------------------------------------------------


“Person” means any natural person, corporation, firm, enterprise, trust,
association, company, partnership, limited liability company, joint venture or
other entity or organization, or any government or political subdivision or any
agency, department, or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Pricing Grid” means the pricing grid attached hereto as Exhibit F.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Project” means a parcel of Real Estate owned by a Loan Party which is to be
developed or sold as part of a common scheme.


“Pro Rata Share” means, at any time for any Lender, the ratio that such Lender’s
Commitment bears to the Aggregate Commitment.


“Qualified Finished Lots” means, at any date, the sum of (a) the Net Book Value
of Finished Lots that are under a bona fide contract for sale by a Loan Party to
a Person that is not an Affiliate of a Loan Party and (b) the lesser of (i) the
product of (A) the total number of Housing Units with respect to which the Loan
Parties entered into such contracts during the period of six consecutive
calendar months most recently ended at such date, provided that Housing Units
shall include housing units of entities that were acquired and became Loan
Parties during the applicable period, multiplied by (B) the average Net Book
Value of all Finished Lots as of the end of such six-month period and (ii) an
amount equal to 40% of Adjusted Consolidated Tangible Net Worth at such date.


“Quarterly Payment Date” means the first Business Day of each January, April,
July and October, commencing in October, 2006.


“Rating Agency” means any one of Fitch, Moody’s or S&P.


“Real Estate” means land, rights in land and interests therein (including,
without limitation, leasehold interests), and equipment, structures,
improvements, furnishings, fixtures and buildings (including a mobile home of
the type usually installed on a developed site) located on or used in connection
with land, rights in land or interests therein (including leasehold interests),
but shall not include Mortgages or interests therein.


19

--------------------------------------------------------------------------------


“Real Estate Business” means homebuilding, housing construction, home sales,
real estate development or construction, a plant/tree nursery for landscaping of
Housing Units, and related real estate activities, including the provision of
mortgage financing, title insurance and other goods and services to home buyers,
home owners and other occupants of homes, including without limitation, cable TV
services, home security, home design, broadband communications and other
communications services and home office support services.


“Recent Balance Sheet” is defined in Section 4.05.


“Register” is defined in Section 13.07.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuers and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuers and the Administrative Agent under or in respect of the Facility Letters
of Credit.


“REIT Subsidiary” means a corporation or business trust that the Borrower has
caused or may hereafter cause to be organized as an indirect Subsidiary of the
Borrower and that elects to be treated as a “qualified real estate investment
trust” in accordance with Section 856 of the Code, the business purpose of which
Subsidiary is to centralize the internal financing of the Borrower’s real estate
development and construction activities.


“Replacement Lender” is defined in Section 2.24.


“Reply Date” is defined in Section 2.23.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.


20

--------------------------------------------------------------------------------


“Repurchase Guaranty” means a guaranty by Borrower or any other Loan Party of
the obligations of any Mortgage Banking Subsidiary (i) as seller under an
agreement for the sale of mortgage loans to a special purpose entity in
connection with the securitization of such mortgage loans and (ii) as servicer
of such mortgage loans following such sale, provided, however, that such
obligations shall not include any guaranty of the obligations of any obligor
under any mortgage loan.


“Required Lenders” means, subject to the provisions of Section 13.06(c), Lenders
whose Pro Rata Shares, in the aggregate, are greater than 66-2/3%; provided,
however, that if all of the Commitments have been terminated pursuant to the
terms of this Agreement, “Required Lenders” means Lenders whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Loans and Facility Letter of Credit Obligations are greater than
66-2/3%.


“Reserve Requirement” means, with respect to a Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


“Revolving Advance” means a borrowing under Section 2.01 (or the conversion or
continuation of any such borrowing) consisting of the aggregate amount of the
several Revolving Loans made by the Lenders to the Borrower of the same Type
and, in the case of Eurodollar Advances, for the same Interest Period.


“Revolving Credit Exposure” means, with respect to any Lender at any time
(without duplication), the sum of the outstanding principal amount of such
Lender’s Revolving Loans, its Pro Rata Share of all outstanding Swing Line Loans
and its Pro Rata Share of all Facility Letter of Credit Obligations at such
time.


“Revolving Loan” means, with respect to a Lender, a loan made by such Lender
pursuant to Section 2.01 and any conversion or continuation thereof.


“Revolving Loan Note” means a promissory note in substantially the form of
Exhibit C hereto executed by the Borrower payable to the order of a Lender in
the amount of its Commitment, including any amendment, modification, renewal,
restatement or replacement of such note.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Securities” of any Person means equity securities and debt securities and any
other instrument commonly understood to be a security issued by that Person.


“Securities Act” is defined in Section 6.04(g).


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.


21

--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any Person succeeding to the securities rating business of
such company.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“Subordinated Debt” means any Indebtedness of the Borrower which by its terms is
subordinated, in form and substance and in a manner satisfactory to the
Administrative Agent, in time and right of payment to the prior payment in full
of the Obligations, but which in any event matures not earlier than twelve
months after the Termination Date.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.


“Subsidiary Unmatured Defaults” is defined in Section 2.07(c).


“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the form of Guaranty attached hereto as Exhibit E.


“Swing Line Bank” means JPMorgan Chase Bank or any other Lender as a successor
Swing Line Bank.


“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum of $150,000,000 at any one time outstanding.


“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.10 hereof.


“Swing Line Note” means the promissory note in substantially the form of Exhibit
D hereto executed by the Borrower payable to the order of the Swing Line Bank in
the amount of the Swing Line Commitment, including any amendment, modification,
renewal, restatement or replacement of such note.


22

--------------------------------------------------------------------------------


“Termination Date” means July 20, 2011, or such later date, if any, to which the
Termination Date may be extended pursuant to Section 2.23, subject, however, to
earlier termination in whole of the Aggregate Commitment pursuant to the terms
of this Agreement.


“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.


“Type” means, with respect to any Revolving Advance, its nature as an ABR
Advance or Eurodollar Advance.


“UAMC” means Universal American Mortgage Company, LLC.


“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.


“Unimproved Entitled Land” means Entitled Land upon which no Improvements have
been commenced.


“Unmatured Default” means an event, act or condition which but for the lapse of
time or the giving of notice, or both, would constitute an Event of Default.


“Unused Commitment” means, at any date, with respect to each Lender, the amount
by which its Commitment exceeds the sum of the outstanding balance of its
Revolving Loans and its Pro Rata Share of the aggregate amount then available
for drawing under the Facility Letters of Credit.


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
SECTION 1.02. Computation of Time Periods. For the purposes of this Agreement,
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
each means “to but excluding” and the word “through” means “to and including”.
 
23

--------------------------------------------------------------------------------


SECTION 1.03. Accounting Terms. 


(a) All accounting terms used and not specifically defined herein shall be
construed in accordance with GAAP. All references herein to GAAP shall be deemed
to refer to those principles; provided, however, that notwithstanding the
requirements imposed by GAAP which require the consolidation of the operations
of the Mortgage Banking Subsidiaries with the operations of the Borrower, for
the purposes of the calculations set forth in Article VII hereof, the operations
of such Subsidiary shall be so included only as specifically provided for
herein.


(b) In the event that the Borrower shall acquire, pursuant to a transaction
permitted under this Agreement, all of the equity Securities of a corporation
(the “Acquired Company”) which have ordinary voting power for the election of
directors of the Acquired Company and, provided that (i) the Borrower shall have
furnished to the Administrative Agent, and the Administrative Agent shall have
approved (A) consolidated balance sheets and related consolidated statements of
earnings, stockholders’ equity and cash flows of the Acquired Company for the
most recently concluded fiscal year of the Acquired Company, prepared in
accordance with GAAP consistently applied and audited and reported upon by a
firm of independent certified public accountants of recognized standing
acceptable to the Administrative Agent (such audit to be unqualified) and (B)
for any quarters of the next succeeding fiscal year that are concluded as of the
date of such Acquisition, a consolidated balance sheet of the Acquired Company
as of the end of the most recent quarter, and the related consolidated statement
of earnings and cash flows of the Acquired Company for the period from the
beginning of the current fiscal year to the end of that quarter, all prepared in
accordance with GAAP consistently applied, unaudited but certified to be true
and accurate, subject to normal year-end audit adjustments, by the chief
financial officer of the Acquired Company and (ii) the Acquired Company shall
either become or be merged into a Guarantor hereunder, then, from and after such
Acquisition, the Borrower shall include in the determination of Consolidated
EBITDA, Consolidated Interest Expense, Consolidated Interest Incurred and
Consolidated Net Income, for any applicable period for which such amounts are to
be determined pursuant to this Agreement, such Acquired Company as if such
Acquired Company had been a Loan Party during such period.


ARTICLE II
 
THE CREDITS
SECTION 2.01. Commitment.


(a) Revolving Credit Advances. On and after the Closing Date and prior to the
Termination Date, upon the terms and conditions set forth in this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, each Lender severally agrees to make Revolving Loans to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment, provided that in no event may the
Aggregate Credit Exposure exceed the Aggregate Commitment. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow under this
Agreement at any time prior to the Termination Date. The Commitments to lend
hereunder shall expire on the Termination Date.


24

--------------------------------------------------------------------------------


(b) Letter of Credit Commitment. On and after the Closing Date and prior to the
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement and in reliance upon the representations and warranties
of the Borrower herein set forth, to participate in the Existing Letters of
Credit and in other Facility Letters of Credit issued pursuant to Section 2.18
for the account of the Borrower, provided that in no event may the aggregate
amount of all Facility Letter of Credit Obligations exceed the lesser of (A) the
Aggregate Letter of Credit Commitment and (B) the amount by which the Aggregate
Commitment exceeds the Aggregate Credit Exposure.


(c) Revolving Advances and Participations Pro Rata. Revolving Advances hereunder
shall be made ratably by the several Lenders in accordance with their respective
Pro Rata Shares. Participations in Facility Letters of Credit hereunder shall be
ratable among the several Lenders in accordance with their respective Pro Rata
Shares.


(d) Maturity. All Obligations shall be due and payable by the Borrower on the
Termination Date unless such Obligations shall sooner become due and payable
pursuant to Section 9.02 or as otherwise provided in this Agreement.
SECTION 2.02. Types of Advances. The Revolving Advances may be ABR Advances, or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.06; provided, however, that there shall not be more
than five Eurodollar Advances outstanding at any time.
SECTION 2.03. Principal Payments.


(a) Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding ABR Advances, or, in a minimum aggregate
amount of $5,000,000 or any integral multiple of $1,000,000 in excess thereof,
any portion of the outstanding ABR Advances upon notice to the Administrative
Agent not later than 11:00 a.m. New York time) on the date of payment, and (ii)
the Borrower may, upon three Business Days’ prior notice to the Administrative
Agent, (A) pay any Eurodollar Advance in full on the last day of the Interest
Period for such Eurodollar Advance, and (B) prepay any Eurodollar Advance in
full prior to the last day of the Interest Period for such Eurodollar Advance.


(b) Payments of Mortgage Banking Subsidiaries Note. The Borrower shall prepay
the principal of the Loans in the amount, and promptly upon its receipt, of any
principal payment made with respect to the Mortgage Banking Subsidiaries Note
from and after the date the Administrative Agent is granted a security interest
therein pursuant to Section 8.01.


(c) Funding Indemnification. The provisions of Section 3.04 shall apply to any
payment or prepayment provided for in this Section 2.03.


(d) Application of Payments. Unless this Agreement specifically provides for the
application of principal payments to specified Obligations, the Borrower may, as
long as no Event of Default has occurred that is continuing, direct the
Administrative Agent to apply prepayments of the principal amount of the
Obligations against any Swing Line Loans, any Competitive Bid Loans or any
Revolving Advances.
 
25

--------------------------------------------------------------------------------


SECTION 2.04. Facility Fees; Reductions of Commitments.


(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a Facility Fee, at a rate per annum equal to the
Applicable Facility Fee Rate on the daily amount of such Lender’s Commitment
(whether used or unused) from the date hereof to and including the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such Facility
Fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued Facility Fees shall be payable in arrears on each Quarterly Payment Date
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Facility Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
The fees payable under this Section 2.04, once paid, shall not be refundable for
any reason.


(b) Voluntary Reduction of Commitments. The Borrower may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in the
minimum amount of $5,000,000, and, if in excess thereof, in integral multiples
of $1,000,000, upon at least three Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Credit Exposure.
SECTION 2.05. Method of Borrowing. Not later than 1:00 p.m. (New York time) on
each Borrowing Date, each Lender shall make available its Revolving Loan, in
funds immediately available to the Administrative Agent at its address specified
pursuant to Section 13.01. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower by deposit into an account
maintained by the Borrower at JPMorgan Chase Bank.
SECTION 2.06. Method of Selecting Types and Interest Periods for Revolving
Advances.


(a) Borrowing Notices. The Borrower shall select the Type of each Revolving
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable to each Advance from time to time. The Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
11:00 a.m. (New York time) on the Borrowing Date for each ABR Advance and prior
to 11:00 a.m. (New York time) on the date which is two Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:


(i) the Borrowing Date, which shall be a Business Day, of such Revolving
Advance,


(ii) the aggregate amount of such Revolving Advance,


(iii) the Type of Revolving Advance selected, and


(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.


26

--------------------------------------------------------------------------------


The Borrower shall be entitled to obtain, on the Closing Date, only one
Revolving Advance and, on any single Business Day after the Closing Date, only
one Revolving Advance, each of which Revolving Advances may (subject to the
provisions of Section 2.02) be comprised in whole or in part of any Eurodollar
Advance. Changes in the rate of interest on that portion of any Revolving
Advance maintained as a ABR Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Eurodollar Advance. The Borrower shall select
Interest Periods with respect to Eurodollar Advances so that it is not necessary
to repay a Eurodollar Advance prior to the last day of the applicable Interest
Period in order to make any mandatory payment required to be made pursuant to
this Agreement or to repay all Loans in full on the Termination Date. In the
case of a Eurodollar Advance made during the continuance of an Subsidiary
Unmatured Default, the Interest Period for such Advance may not extend beyond
the date on which such Subsidiary Unmatured Default would (if not cured) become
an Event of Default.


(b) Borrowing Notices Irrevocable. Each Borrowing Notice shall be irrevocable
and binding on the Borrower and, in respect of the borrowing specified in the
Borrowing Notice, the Borrower shall indemnify each Lender against any loss or
expense incurred by that Lender as a result of any failure to fulfill the
applicable conditions set forth in Section 5.02 on or before the proposed
Borrowing Date specified in the Borrowing Notice, including, without limitation,
any loss (including loss of profit) or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund the Loan to be made by that Lender as part of that borrowing when that
Loan, as a result of that failure, is not made on that date.
SECTION 2.07. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Revolving Advances.


(a) Right to Convert. The Borrower may elect from time to time, subject to the
provisions of Section 2.07(c), to convert all or any part of a Revolving Advance
of any Type into any other Type or Types of Revolving Advances; provided that
any conversion of any Eurodollar Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto.


(b) Automatic Conversion and Continuation. ABR Advances shall continue as ABR
Advances unless and until such ABR Advances are converted into Eurodollar
Advances. Eurodollar Advances of any Type shall continue as Eurodollar Advances
of such Type until the end of the then applicable Interest Period therefor, at
which time such Eurodollar Advance shall be automatically converted into a ABR
Advance unless the Borrower shall have given the Administrative Agent notice in
accordance with Section 2.07(d), requesting that, at the end of such Interest
Period, such Eurodollar Advance either continue as a Eurodollar Advance of such
Type for the same or another Interest Period or be converted into a Revolving
Advance of another Type.


27

--------------------------------------------------------------------------------


(c) No Conversion in Case of an Event of Default or Unmatured Default.
Notwithstanding anything to the contrary contained in Section 2.07(a) or
2.07(b), no Revolving Advance may be converted into or continued as a Eurodollar
Advance (except with the consent of the Required Lenders) when there has
occurred and is continuing any Event of Default or Unmatured Default, except for
Unmatured Defaults (other than the failure to pay any Obligation) that with
respect to Subsidiaries of the Borrower whose assets constitute in the aggregate
less than 5% of the assets of the Borrower and its Subsidiaries (other than the
Mortgage Banking Subsidiaries) on a consolidated basis (calculated as at the
Borrower’s then most recent fiscal quarter end) (“Subsidiary Unmatured
Defaults”); provided the Borrower certifies (either in the
Conversion/Continuation Notice or in a separate certificate addressed to the
Administrative Agent for the benefit of the Lenders) that (a) such Subsidiary
Unmatured Defaults are not reasonably likely to have a Material Adverse Effect
and (b) the Borrower reasonably expects to cure such Subsidiary Unmatured
Defaults before the date on which the same becomes an Event of Default, which
certificate shall provide reasonable detail regarding the Subsidiary Unmatured
Defaults and the Borrower’s proposed cure thereof. The Administrative Agent
shall furnish a copy of such certification to the Lenders.


(d) Conversion/Continuation Notice. The Borrower shall give the Administrative
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Revolving Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. (New York time) on the day of any conversion into an ABR Advance or
prior to 11:00 a.m. (New York time) on the date which is two Business Days prior
to the date of the requested conversion into or continuation of a Eurodollar
Advance, specifying:


(i) the requested date (which shall be a Business Day) of such conversion or
continuation;


(ii) the amount and Type of the Revolving Advance to be converted or continued;
and


(iii) the amount and Type(s) of Revolving Advance(s) into which such Revolving
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurodollar Advance, the duration of the Interest Period
applicable thereto.


In the case of a conversion or continuation of Eurodollar Advance made during
the continuance of an Subsidiary Unmatured Default, the Interest Period for such
Advance may not extend beyond the date on which such Subsidiary Unmatured
Default would (if not cured) become an Event of Default.


SECTION 2.08. Minimum Amount of Each Revolving Advance. Each Revolving Advance
shall be in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if
in excess thereof) provided, however, that any ABR Advance may be in the amount
by which the Aggregate Commitment exceeds the Aggregate Credit Exposure.
 
SECTION 2.09. Competitive Bid Procedure. 


28

--------------------------------------------------------------------------------


(a) Competitive Bid Request. Subject to the terms and conditions set forth
herein, from time to time prior to the Termination Date, the Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans, provided that (i) in no event may
the aggregate principal balance of all outstanding Competitive Loans exceed
$300,000,000 and (ii) in no event may the Aggregate Credit Exposure exceed the
Aggregate Commitment. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 11:00 a.m., New
York time, one Business Day before the date of the proposed Competitive Loan;
provided that the Borrower may submit up to (but not more than) three (3)
Competitive Bid Requests on the same day, but a Competitive Bid Request shall
not be made within five Business Days after the date of any previous Competitive
Bid Request, unless any and all such previous Competitive Bid Requests shall
have been withdrawn or all Competitive Bids received in response thereto
rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information:


(i) the aggregate amount of the requested Competitive Loan;


(ii) the Borrowing Date of such Competitive Loan, which shall be a Business Day;


(iii) the Interest Period to be applicable to such Competitive Loan, which shall
be a period contemplated by the definition of the term “Interest Period”; and


(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.


(b) Competitive Bid. Each Lender may (but shall not have any obligation to) make
one or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy not later than 10:00 a.m., New York time on the proposed date of such
Competitive Loan. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Loan requested by the Borrower) of the Competitive Loan or Loans that the Lender
is willing to make, (ii) the Competitive Bid Rate or Competitive Bid Rates at
which the Lender is prepared to make such Competitive Loan or Competitive Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period applicable to each such
Competitive Loan and the last day thereof.


(c) Notice of Competitive Bid. The Administrative Agent shall notify the
Borrower by telecopy not later than 10:30 a.m., New York time, on the proposed
date of the Competitive Loan of the Competitive Bid Rate and the principal
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.


29

--------------------------------------------------------------------------------


(d) Acceptance of Competitive Bid. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid not later than 11:30 a.m., New
York time, on the proposed date of the Competitive Loan; provided that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Loan specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
above the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.


(e) Notice of Acceptance of Competitive Bid. The Administrative Agent shall
promptly notify each bidding Lender by telecopy whether or not its Competitive
Bid has been accepted (and, if so, the amount and Competitive Bid Rate so
accepted), and each successful bidder will thereupon become bound, subject to
the terms and conditions hereof, to make and, subject to the terms and
conditions hereof, shall advance on the Borrowing Date set forth in the
applicable Competitive Bid Request the Competitive Loan in respect of which its
Competitive Bid has been accepted.


(f) Acceptance Irrevocable. The Borrower’s acceptance of a Competitive Bid shall
be irrevocable and binding on the Borrower and the Borrower shall indemnify the
applicable Lender or Lenders against any loss or expense incurred by such Lender
or Lenders as a result of any failure to fulfill the applicable conditions set
forth in Section 5.02 on or before the proposed Borrowing Date of such proposed
Competitive Loan, including, without limitation, any loss (including loss of
profit) or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender or Lenders to fund the
Competitive Loan to be made by such Lender or Lenders when that Competitive
Loan, as a result of that failure, is not made on that date.


(g) Competitive Bids by Administrative Agent. If the Administrative Agent shall
elect to submit a Competitive Bid in its capacity as a Lender, it shall submit
such Competitive Bid directly to the Borrower at least one quarter of an hour
earlier than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.


30

--------------------------------------------------------------------------------


(h) No Effect on Commitment. The Commitment of a Lender that makes a Competitive
Loan shall not be reduced or otherwise affected by the making of such
Competitive Loan.
 
SECTION 2.10. Swing Line Loans. 


(a) Swing Line Commitment. In addition to the Revolving Advances pursuant to
Sections 2.01 and Competitive Bid Loans pursuant to Section 2.09, but subject to
the terms and conditions of this Agreement (including but not limited to those
limitations set forth in Section 2.01), the Swing Line Bank agrees to make the
Swing Line Loans to the Borrower in accordance with this Section 2.10 up to the
amount of the Swing Line Commitment. Swing Line Loans shall not be limited by
the amount of the Swing Line Bank’s Commitment but shall be subject to the
limitations set forth in Section 2.10. Amounts borrowed under this Section 2.10
may be borrowed, repaid and reborrowed to, but not including, the Termination
Date. All outstanding Swing Line Loans shall bear interest at the Alternate Base
Rate.


(b) Swing Line Request. The Borrower may request a Swing Line Loan from the
Swing Line Bank on any Business Day before the Termination Date by giving the
Administrative Agent and the Swing Line Bank notice by 2:00 p.m. (New York time)
on such Borrowing Date specifying the aggregate amount of such Swing Line Loan,
which shall be an amount not less than $500,000. The Administrative Agent shall
promptly notify each Lender of such request.


(c) Making of Swing Line Loans. The Swing Line Bank shall, no later than 4:00
p.m. (New York time) on such Borrowing Date, make the funds for such Swing Line
Loan available to the Borrower at the Administrative Agent’s address, or at such
other place as indicated in written money transfer instructions from the
Borrower, signed by an Authorized Officer.


(d) Swing Line Note. The Swing Line Loans shall be evidenced by the Swing Line
Note and each Swing Line Loan shall be paid in full by the Borrower on or before
the earlier of the fifth Business Day after the Borrowing Date for such Swing
Line Loan or the Termination Date.


31

--------------------------------------------------------------------------------


(e) Repayment of Swing Line Loans. The Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or, in a minimum amount of
$500,000, any portion of the outstanding Swing Line Loans upon notice to the
Administrative Agent and the Swing Line Bank. In addition, the Administrative
Agent: (i) may at any time in its sole discretion or (ii) shall on the fifth
Business Day after the Borrowing Date for such Swing Line Loan, require the
Lenders (including the Swing Line Bank) to make a Revolving Advance at the
Alternate Base Rate in an amount up to the amount of Swing Line Loans
outstanding on such date for the purpose of repaying Swing Line Loans; provided,
however, that the obligation of each Lender to make any such Revolving Advance
is subject to the condition that the Swing Line Bank believed in good faith that
all conditions under Section 5.02 were satisfied at the time the Swing Line Loan
was made. If the Swing Line Bank receives notice from any Lender that a
condition under Section 5.02 has not been satisfied, no Swing Line Loan shall be
made until (A) such notice is withdrawn by that Lender or (B) the Required
Lenders have waived satisfaction of any such condition. The Lenders shall
deliver the proceeds of such Revolving Advance to the Administrative Agent by
1:00 p.m. (New York time) on the applicable Borrowing Date for application to
the Swing Line Bank’s outstanding Swing Line Loans. Subject to the proviso
contained in the second sentence of this Section 2.10(e), each Lender’s
obligation to make available its Pro Rata Share of the Revolving Advance
referred to in this Section shall be absolute and unconditional and shall not be
affected by any circumstances, including without limitation, (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Bank, or anyone else, (2) the occurrence or continuance
of an Event of Default or Unmatured Default, (3) any adverse change in the
condition (financial or otherwise) of the Borrower or (4) any Event whatsoever.
If for any reason a Lender does not make available its Pro Rata Share of the
foregoing Revolving Advance, such Lender shall be deemed to have unconditionally
and irrevocably purchased from the Swing Line Bank, without recourse or
warranty, an undivided interest and participation in each Swing Line Loan then
being repaid, equal to its Pro Rata Share of all such Swing Line Loans being
repaid, so long as such purchase would not cause such Lender to exceed its
Commitment. If any portion of any amount paid (or deemed paid) to the
Administrative Agent is recovered by or on behalf of the Borrower from the
Administrative Agent in bankruptcy or otherwise, the loss of the amount so
recovered shall be shared ratably among all Lenders in accordance with their
respective Pro Rata Shares.
 
SECTION 2.11. Rate after Maturity. Any Loan which is not paid at maturity for
such Loan, whether by acceleration or otherwise, shall bear interest until paid
in full at a rate per annum equal to the Default Rate.
 
SECTION 2.12. Method of Payment. All payments of principal, interest, and fees
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 2:00 p.m. (New York time) on the date
when due and (except in the case of payments in respect of Swing Line Loans
which shall be paid to the Swing Line Bank and payments in respect of
Competitive Loans which shall be paid to the Lenders holding such Competitive
Loans) shall, upon receipt by the Administrative Agent be paid ratably by the
Administrative Agent among the Lenders with respect to their Loans. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge any account of the Borrower maintained with
JPMorgan Chase Bank for each payment of principal, interest and fees as it
becomes due hereunder. The Administrative Agent shall endeavor in good faith to
provide telephonic notice to Borrower prior to any such charge, but the
Administrative Agent shall not be liable to Borrower or any other Person if
Administrative Agent fails to provide any such notice. If and to the extent
payment owed to any Lender is not made by the Borrower to the Administrative
Agent or that Lender, as the case may be, when due hereunder or under any Loan
held by that Lender, the Borrower further authorizes such Lender to charge from
time to time against any or all of the accounts maintained by the Borrower with
the Lender, its subsidiaries, affiliates or branches any amount so due, subject
to the provisions of Article XI.
 
32

--------------------------------------------------------------------------------


SECTION 2.13. Notes; Telephonic Notices. 


(a) Any Lender may request, by written notice to the Administrative Agent, that
any Loans made or to be made by it hereunder each be evidenced by a Note or
Notes payable to such Lender, and, in such event, the Borrower shall execute and
deliver to the Administrative Agent a Revolving Loan Note or Competitive Loan
Note (as the case may be) payable to the order of such Lender. Upon the
execution and delivery of (i) a Revolving Loan Note, the Revolving Loans
theretofore or thereafter made by such Lender shall be evidenced by the
applicable Revolving Loan Note payable to such Lender and (ii) a Competitive
Loan Note, the Competitive Loans theretofore or thereafter payable to such
Lender shall be evidenced by such Competitive Loan Note.


(b) The Borrower hereby authorizes the Administrative Agent to extend, convert
or continue Advances, effect selections of Types of Advances and to transfer
funds based on telephonic notices made by any person that the Administrative
Agent in good faith believes to be an Authorized Officer designated herein or
otherwise in writing by the Borrower. All actions taken by the Lenders and the
Administrative Agent upon such telephonic notices are hereby approved by the
Borrower, and the Lenders and the Administrative Agent shall incur no liability
as a result of any such actions. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.
 
SECTION 2.14. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each ABR Advance and Swing Line Loan shall be payable on each Monthly Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the ABR Advance or Swing Line Loan is prepaid, whether due to
acceleration or otherwise, and on the Termination Date. Interest accrued on that
portion of the outstanding principal amount of any ABR Advance converted into a
Eurodollar Advance on a day other than a Monthly Payment Date shall be payable
on the date of conversion. Interest accrued on each Eurodollar Advance and
Competitive Loan shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance or Competitive Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on ABR Loans, Swing Line Loans and Competitive Loans,
Facility Fees and Facility Letter of Credit Fees shall be calculated for actual
days elapsed on the basis of a 365-day (or, if applicable, 366-day) year;
interest on Eurodollar Advances shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 2:00 p.m. (New York time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.
 
33

--------------------------------------------------------------------------------


SECTION 2.15. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each notice of reduction of the
Aggregate Commitment received by the Administrative Agent and will notify each
Lender of the contents of each Borrowing Notice, Conversion/Continuation Notice
and repayment notice received by the Administrative Agent hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate.
 
SECTION 2.16. Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.
 
SECTION 2.17. Increase in Aggregate Commitment. 


(a) Request for Increase. The Borrower may, at any time and from time to time,
request, by notice to the Administrative Agent, the Administrative Agent’s
approval of an increase of the Aggregate Commitment (a “Commitment Increase”)
within the limitations hereafter described, which request shall set forth the
amount of each such requested Commitment Increase. Within twenty (20) days of
such request, the Administrative Agent shall advise the Borrower of its approval
or disapproval of such request; failure to so advise the Borrower shall
constitute disapproval. If the Administrative Agent approves any such Commitment
Increase, then the Aggregate Commitment may be so increased (up to the amount of
such approved Commitment Increase) by having one or more New Lenders increase
the amount of their then existing Commitments or become Lenders. Any Commitment
Increase shall be subject to the following limitations and conditions: (i) any
increase (in the aggregate) in the Aggregate Commitment and the amount (in the
aggregate) of any new Commitment and/or any amount (in the aggregate) of any
increase in the Commitment of any New Lender, shall not be less than $5,000,000
(and shall be in integral multiples of $1,000,000 if in excess thereof); (ii) no
Commitment Increase pursuant to this Section 2.17 shall increase the Aggregate
Commitment to an amount in excess of $3,200,000,000; (iii) the Borrower and each
New Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit G hereto, and
the Administrative Agent shall have accepted and executed the same; (iv) the
Borrower shall have executed and delivered to the Administrative Agent such Note
or Notes as any such New Lender shall request to reflect such Commitment
Increase; (v) the Borrower shall have delivered to the Administrative Agent
opinions of counsel (substantially similar to the forms of opinions provided for
in Section 5.01 modified to apply to the Commitment Increase and each Note and
Commitment and Acceptance executed and delivered in connection therewith); (vi)
the Guarantors shall have consented in writing to the Commitment Increase and
shall have agreed that their Guaranties continue in full force and effect; and
(vii) the Borrower and each New Lender shall otherwise have executed and
delivered such other instruments and documents as the Administrative Agent shall
have reasonably requested in connection with such Commitment Increase. The form
and substance of the documents required under clauses (iii) through (vii) above
shall be fully acceptable to the Administrative Agent. The Administrative Agent
shall provide written notice to all of the Lenders hereunder of any Commitment
Increase.


34

--------------------------------------------------------------------------------


(b) Revolving Loans by New Lenders. Upon the effective date of any increase in
the Aggregate Commitment pursuant to the provisions hereof, which effective date
shall be mutually agreed upon by the Borrower, each New Lender and the
Administrative Agent, each New Lender shall make a payment to the Administrative
Agent in an amount sufficient, upon the application of such payments by all New
Lenders to the reduction of the outstanding Revolving Advances held by the
Lenders, to cause the principal amount outstanding under the Revolving Loans
made by each Lender (including any New Lender) to be in the amount of its Pro
Rata Share (upon the effective date of such increase) of all outstanding
Revolving Advances. The Borrower hereby irrevocably authorizes each New Lender
to fund to the Administrative Agent the payment required to be made pursuant to
the immediately preceding sentence for application to the reduction of the
outstanding Revolving Loans held by the other Lenders hereunder. If, as a result
of the repayment of the Revolving Advances provided for in this Section 2.17(b),
any payment of a Eurodollar Advance occurs on a day which is not the last day of
the applicable Interest Period, the Borrower will pay to the Administrative
Agent for the benefit of any of the Lenders holding a Eurodollar Loan any loss
or cost incurred by such Lender resulting therefrom in accordance with Section
3.04. Upon the effective date of such increase in the Aggregate Commitment, all
Revolving Loans outstanding hereunder (including any Revolving Loans made by the
New Lenders on such date) shall be ABR Loans, subject to the Borrower’s right to
convert the same to Eurodollar Loans on or after such date in accordance with
the provisions of Section 2.07.


(c) New Lenders’ Participation in Facility Letters of Credit. Upon the effective
date of any increase in the Aggregate Commitment and the making of the Revolving
Loans by the New Lenders in accordance with the provisions of Section 2.17(b),
each New Lender shall also be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, from the Lenders party to
this Agreement immediately prior to the effective date of such increase, an
undivided interest and participation in any Facility Letter of Credit then
outstanding, ratably, such that each Lender (including each New Lender) holds a
participation interest in each such Facility Letter of Credit in proportion to
the ratio that such Lender’s Commitment (upon the effective date of such
increase in the Aggregate Commitment) bears to the Aggregate Commitment as so
increased.


(d) No Obligation to Increase Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase its Commitment hereunder at any time or a commitment or
agreement on the part of any Lender to increase its Commitment hereunder at any
time, and no Commitment of a Lender shall be increased without its prior written
approval.
 
SECTION 2.18. Facility Letters of Credit.


35

--------------------------------------------------------------------------------


(a) Obligation to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower herein
set forth, each Issuer hereby agrees to issue upon the request of and for the
account of the Borrower, through such of the Issuer’s Lending Installations or
Affiliates as the Issuer and the Borrower may jointly agree, one or more
Facility Letters of Credit in accordance with this Section 2.18 from time to
time during the period commencing on the Closing Date and ending on the
fourteenth day prior to the Termination Date.


(b) Conditions for Issuance. In addition to being subject to the satisfaction of
the conditions contained in Section 5.02, the obligation of an Issuer to issue,
and the issuance of, any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:


(i) the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by such Issuer, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon such Issuer;


(ii) after giving effect to the requested issuance of any Facility Letter of
Credit, the Facility Letter of Credit Obligations do not exceed the lesser of
(A) the Aggregate Letter of Credit Commitment, or (B) an amount equal to the
amount by which the Aggregate Commitment exceeds the sum of all outstanding
Revolving Advances, all outstanding Competitive Loans and all outstanding Swing
Line Loans;


(iii) the Facility Letter of Credit shall be a standby Letter of Credit and not
a trade Letter of Credit, shall only provide for drawings by sight draft and
shall be issued in U.S. Dollars;


(iv) the requested Facility Letter of Credit has an expiration date not later
than fourteen days prior to the Termination Date;


(v) the Borrower shall have delivered to such Issuer at such times and in such
manner as such Issuer may reasonably prescribe such documents and materials as
may be required pursuant to the terms of the proposed Facility Letter of Credit,
and the proposed Facility Letter of Credit shall be satisfactory to such Issuer
as to form and content; and


(vi) as of the Issuance Date, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to such Issuer and no request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over the Issuer shall prohibit or request that such Issuer refrain from the
issuance of Letters of Credit generally or the issuance of that Facility Letter
of Credit (and in any such case, such Issuer shall promptly notify the
Administrative Agent and the Borrower of such fact).


(c) Procedure for Issuance.


(i) The Borrower shall give an Issuer and the Administrative Agent at least
three Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”).
The Letter of Credit Request shall be in a form acceptable to the Administrative
Agent, the Issuer and the Borrower and shall specify:


36

--------------------------------------------------------------------------------


 

 
(A)
the stated amount of the Facility Letter of Credit requested;




 
(B)
the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);




 
(C)
the date on which such requested Facility Letter of Credit is to expire (which
date shall comply with the provisions of Section 2.18(b)(iv));




 
(D)
the name of the Issuer chosen by the Borrower to issue the requested Facility
Letter of Credit;




 
(E)
the purpose for which such Facility Letter of Credit is to be issued; and




 
(F)
the Person for whose benefit the requested Facility Letter of Credit is to be
issued.



At the time the Letter of Credit Request is made, the Borrower shall also
provide the Administrative Agent and the Issuer with a copy of the form (if
specified by the beneficiary) of the Facility Letter of Credit it is requesting
be issued. Such Letter of Credit Request, to be effective, must be received by
such Issuer and the Administrative Agent not later than 3:00 p.m. (New York
time) on the last Business Day on which a Letter of Credit Request can be given
under this Section 2.18(c)(i). Promptly after receipt of any Letter of Credit
Request, the Issuer shall confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Borrower and, if not, the Issuer shall promptly provide
the Administrative Agent with a copy thereof.


(ii) Subject to the terms and conditions of Section 2.18(b) and provided that
(A) the applicable conditions set forth in Sections 5.01 and 5.02 hereof have
been satisfied and (B) the Issuer shall have received written or telephonic
notice from the Administrative Agent stating that the issuance of such Facility
Letter of Credit would not violate Section 2.18(b), such Issuer shall, on the
Issuance Date, issue a Facility Letter of Credit on behalf of the Borrower in
accordance with the Issuer’s usual and customary business practices unless the
Issuer has actually received (1) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit or (2) written notice from a Lender, which complies with the provisions
of Section 2.18(e)(i).


(iii) Each Issuer shall promptly give the Administrative Agent and the Borrower
written notice or telex notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance, amendment, extension of cancellation of
a Facility Letter of Credit (the “Issuance Notice”), together with (for the
Borrower and the Administrative Agent) a copy of such Facility Letter of Credit
(or amendment or extension thereof). Notices and copies of Facility Letters of
Credit (or amendments or extensions thereof) required to be furnished to the
Administrative Agent under this Section 2.18(c)(iii) shall also be delivered to
Floro Alcantara, 420 West Van Buren, Floor 2, Mail Code IL1-0236, Chicago, IL
60606. Upon receipt of the Issuance Notice, the Administrative Agent shall
notify each Lender of the issuance, amendment, extension or cancellation of such
Facility Letter of Credit, which notice shall identify the Issuance Date, the
Issuer, the amount and the expiration date of such Facility Letter of Credit (as
amended or extended, if applicable).


37

--------------------------------------------------------------------------------


(iv) An Issuer shall not extend or amend any Facility Letter of Credit or allow
a Facility Letter of Credit to be automatically extended unless the requirements
of this Section 2.18(c) are met as though a new Facility Letter of Credit was
being requested and issued.


(d) Payment of Reimbursement Obligations; Duties of Issuers


(i) Each Issuer shall promptly notify the Borrower and the Administrative Agent
(which shall promptly notify the Lenders) of any draw under a Facility Letter of
Credit and the Borrower shall reimburse such Issuer in accordance with Section
2.18(d)(iii). Any Reimbursement Obligation with respect to any Facility Letter
of Credit shall bear interest from the date on which the Issuer honors a drawing
under such Facility Letter of Credit until payment in full is received by such
Issuer at (A) the Alternate Base Rate until the second succeeding Business Day
after such date and (B) the Default Rate thereafter.


(ii) Any action taken or omitted to be taken by an Issuer under or in connection
with any Facility Letter of Credit, if taken or omitted in the absence of bad
faith, willful misconduct or gross negligence as determined in a final judgment
by a court of competent jurisdiction, shall not (A) put that Issuer under any
resulting liability to any Lender or (B) assuming that such Issuer has complied
with the procedures specified in Section 2.18(c), all conditions to the issuance
of a Facility Letter of Credit have been satisfied and any such Lender has not
given a notice contemplated by Section 2.18(e)(i) that continues in full force
and effect, relieve any such Lender of its obligations hereunder to that Issuer.
In determining whether to pay under any Facility Letter of Credit, an Issuer
shall have no obligation relative to the Lenders or to the Borrower other than
to confirm that any documents required to be delivered under such Facility
Letter of Credit have been delivered in compliance and that they comply on their
face (including that any draw request has been purportedly executed by an
authorized signatory, if and to the extent such a requirement is specified in
the related Facility Letter of Credit), with the requirements of such Facility
Letter of Credit.


38

--------------------------------------------------------------------------------


(iii) The Borrower agrees to pay to each Issuer the amount of all Reimbursement
Obligations, interest and other amounts payable to such Issuer under or in
connection with any Facility Letter of Credit immediately when due (and in any
event shall reimburse an Issuer for drawings under a Facility Letter of Credit
issued by it no later than two (2) Business Days after payment by that Issuer),
irrespective of any claim, set-off, defense or other right which the Borrower or
any Subsidiary may have at any time against any Issuer or any other Person,
under all circumstances, including without limitation, any of the following
circumstances:



 
(A)
any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;




 
(B)
the existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary may have at any time against a beneficiary named in a Facility
Letter of Credit or, if such Facility Letter of Credit is transferable, any
transferee of any Facility Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuer, any Lender, or
any other Person, whether in connection with this Agreement, any Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any Subsidiary
and the beneficiary named in any Facility Letter of Credit);




 
(C)
any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect (except to the
extent any such invalidity or insufficiency is found in a final judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuer).




 
(D)
the surrender or impairment of any guaranty or security for the performance or
observance of any of the terms of any of the Loan Documents; or




 
(E)
the occurrence of any Event of Default or Unmatured Default.



(iv) As among the Borrower, the Issuers, the Administrative Agent and the
Lenders, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Facility Letters of Credit by, the respective beneficiaries of the
Facility Letters of Credit (except such as are found in a final judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of an Issuer). In furtherance and not in limitation of the
foregoing, the Issuers, the Administrative Agent and the Lenders shall not be
responsible (absent gross negligence or willful misconduct in connection
therewith, as determined by the final judgment of a court of competent
jurisdiction) for (A) the forms, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Facility Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting thereof, in whole or in part, which may
prove to be invalid or ineffective for any reason; (C) failure of the
beneficiary of a Facility Letter of Credit to comply fully with underlying
conditions required in order to draw upon such Facility Letter of Credit, so
long a such beneficiary has presented the omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (E) errors in interpretation of technical terms; (F) misapplication
by the beneficiary of a Facility Letter of Credit of the proceeds of any drawing
under such Facility Letter of Credit; or (G) any consequences arising from
causes beyond the control of any Issuer, the Administrative Agent or any Lender.


39

--------------------------------------------------------------------------------


(e) Participation.


(i) Upon the Closing Date, each of the Lenders shall be deemed to have
irrevocably and unconditionally purchased and received from the Issuer, without
recourse or warranty, an undivided interest and participation equal to its Pro
Rata Share of the Existing Letters of Credit (including, without limitation, all
rights and obligations of the Issuer with respect thereto) and any security
therefor or guaranty pertaining thereto. Immediately upon issuance by an Issuer
of any Facility Letter of Credit in accordance with the procedures set forth in
Section 2.18(c) each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Issuer, without recourse or
warranty, an undivided interest and participation equal to its Pro Rata Share of
such Facility Letter of Credit (including, without limitation, all rights and
obligations of the Issuer with respect thereto) and any security therefor or
guaranty pertaining thereto, provided, that a Letter of Credit issued by any
Issuer shall not be deemed to be a Facility Letter of Credit for purposes of
this Agreement if the Administrative Agent and such Issuer shall have received
written notice from any Lender on or before the Business Day prior to the date
of its issuance of such Letter of Credit that one or more of the conditions
contained in Sections 5.01 and 5.02 is not then satisfied, and in the event an
Issuer receives such notice, it shall have no further obligation to issue any
Facility Letter of Credit until such notice is withdrawn by that Lender or the
Issuer receives a notice from the Administrative Agent that such condition has
been effectively waived in accordance with the provisions of this Agreement.


(ii) In the event that any Issuer makes any payment under any Facility Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to Section 2.18(d), such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Lender, of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer the amount of such Lender’s Pro Rata Share
of the unreimbursed amount of any such payment. The failure of any Lender to
make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent its Pro
Rata Share of the unreimbursed amount of any payment on the date such payment is
to be made, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any payment on the date such payment is to be made.


(iii) Whenever an Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Lender which has funded its participating interest therein, in immediately
available funds, an amount equal to its Pro Rata Share thereof.


40

--------------------------------------------------------------------------------


(iv) Upon the request of the Administrative Agent or any Lender, an Issuer shall
furnish to such Administrative Agent or Lender copies of any Facility Letter of
Credit to which that Issuer is party and such other documentation as may
reasonably be requested by the Administrative Agent or Lender.


(v) The obligations of a Lender to make payments to the Administrative Agent for
the account of an Issuer with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under any circumstances.


(vi) In the event any payment by the Borrower received by an Issuer with respect
to a Facility Letter of Credit and distributed by the Administrative Agent to
the Lenders on account of their participations is thereafter set aside, avoided
or recovered from that Issuer in connection with any such distribution, such
Lender shall, upon demand by that Issuer, contribute such Lender’s Pro Rata
Share of the amount set aside, avoided or recovered together with interest at
the rate required to be paid by that Issuer upon the amount required to be
repaid by it.


(f) Compensation for Facility Letters of Credit.


(i) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, a fee (the “Facility Letter of Credit Fee”) with respect to each
Facility Letter of Credit for the period from the Issuance Date thereof (or, in
the case of the Existing Letters of Credit, the Closing Date) to and including
the final expiration date thereof, in a per annum amount equal to the product,
calculated on a daily basis for each day during such period, of (A) the undrawn
amount of such Facility Letter of Credit for such day multiplied by (B) the
Facility Letter of Credit Fee Rate for such day, less 0.125% per annum. The
Facility Letter of Credit Fees shall be due and payable quarterly in arrears not
later than five (5) Business Days following Administrative Agent’s delivery to
Borrower of the quarterly statement of Facility Letter of Credit Fees and, to
the extent any such fees are then due and unpaid, on the Termination Date. The
Administrative Agent shall promptly remit such Facility Letter of Credit Fees,
when received by the Administrative Agent, to the Lenders (including the Issuer)
in accordance with their Pro Rata Shares thereof. The Facility Letter of Credit
Fees, once paid, shall not be refundable for any reason.


(ii) The Borrower shall also pay to each Issuer, solely for its own account, as
an issuing fee, with respect to each Facility Letter of Credit issued by such
Issuer for the period from the Issuance Date thereof (or, in the case of the
Existing Letters of Credit, the Closing Date) to and including the final
expiration date thereof, in an amount equal to (A) the product, calculated on a
daily basis for each day during such period, of (x) the undrawn amount of such
Facility Letter of Credit for such day multiplied by (y) 0.125% per annum, plus
(B) in the case of any Facility Letter of Credit in a stated amount of less than
$10,000.00, an additional fee in an amount to be agreed upon by the Borrower and
the Issuer. The foregoing fees payable to the Issuer shall also be due and
payable quarterly in arrears on the date on which Facility Letter of Credit Fees
are payable and, to the extent any such fees are then due and unpaid, on the
Termination Date. The foregoing fees, once paid, shall not be refundable for any
reason. Each Issuer shall be entitled to receive its reasonable out-of-pocket
costs of issuing and servicing Facility Letters of Credit.


41

--------------------------------------------------------------------------------


(iii) The Administrative Agent shall, with reasonable promptness following
receipt from all Issuers of the reports provided for in Section 2.18(g) for the
months of March, June, September and December, respectively, deliver to the
Borrower a quarterly statement of the Letter of Credit Fees then due and
payable.


(g) Issuer Reporting Requirements. Each Issuer shall, no later than the third
(3rd) Business Day following the last day of each month, provide to the
Administrative Agent a schedule of the Facility Letters of Credit issued by it,
in form and substance reasonably satisfactory to the Administrative Agent,
showing the Issuance Date, account party, original face amount (if any) paid
thereunder, expiration date and the reference number of each Facility Letter of
Credit outstanding at any time during such month (and whether such Facility
Letter of Credit is a Performance Letter of Credit or financial Letter of
Credit) and the aggregate amount (if any) payable by the Borrower to such Issuer
during the month pursuant to Section 3.02. Copies of such reports shall be
provided promptly to each Lender and the Borrower by the Administrative Agent.
The reporting requirements hereunder are in addition to those set forth in
Section 2.18(c).


(h) Letter of Credit Collateral Account. From and after the occurrence and
during the continuance of an Event of Default, the Borrower hereby agrees that
it will, until the later of the Termination Date or the date on which all
Facility Letters of Credit have expired and all Obligations have been paid in
full, maintain a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, and hereby grants to the Administrative
Agent for the benefit of the Lenders, as security for repayment of the
Obligations, a security interest in and to the Letter of Credit Collateral
Account and any funds that may hereafter be on deposit in such account pursuant
to Section 9.03.
 
SECTION 2.19. Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of any one or more of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
 
42

--------------------------------------------------------------------------------


SECTION 2.20. Withholding Tax Exemption. Each Lender that is not incorporated
under the laws of the United States of America or a state thereof (each a
“Non-U.S. Lender”) agrees that (if it has not done so prior to the Closing Date)
it will, not more than five (5) Business Days after the date of this Agreement,
(i) deliver to each of the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
(or a successor form) or, in the case of a Lender claiming exemption from
withholding of any United States federal income taxes under Section 871(h) or
881(c) of the Code with respect to payments of "portfolio interest," a
certificate representing that such Lender is not (i) a "bank" for purposes of
Section 881(c) of the Code, (ii) a ten-percent shareholder of the Borrower
(within the meaning of Section 871(h)(3)(B) of the Code), or (iii) a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code), and a Form W-8BEN (or a successor form), in all cases
properly completed and duly executed, certifying in either case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
 
SECTION 2.21. Unconditional Obligation to Make Payment. To the fullest extent
permitted by law, the Borrower shall make all payments hereunder, under the
Notes and under all of the other Loan Documents regardless of any defense or
counterclaim, including any defense or counterclaim based on any law, rule or
policy which is now or hereafter promulgated by any governmental authority or
regulatory body and which may adversely affect the Borrower’s obligations to
make, or the right of the holder of any Note to receive, those payments.
 
SECTION 2.22. Compensating Balances. JPMorgan Chase Bank shall have the right
(but no obligation) to enter into a separate agreement with the Borrower which
provides for the reduction of the interest rate payable to JPMorgan Chase Bank
hereunder in the event that the Borrower maintains collected balances in
non-interest bearing accounts at JPMorgan Chase Bank, but in no event shall such
agreement affect the amounts payable under this Agreement to any other Lender.
Similarly, each other Lender shall have the right (but no obligation) to enter
into a separate agreement with the Borrower which provides for the rebate to
Borrower of a portion of the interest paid to such Lender under this Agreement
in the event that the Borrower maintains collected balances in non-interest
bearing accounts at such Lender, but in no event shall any such agreement affect
the amounts payable under this Agreement to such Lender.
 
43

--------------------------------------------------------------------------------


SECTION 2.23. Extension of Termination Date. Not more than once in any fiscal
year of the Borrower, the Borrower may request a one-year extension of the
Termination Date by submitting a written request for an extension to the
Administrative Agent (an “Extension Request”), provided the Extension Request
shall be delivered not later than one year before the Termination Date and that
the requested Termination Date shall be no more than five (5) years after the
date on which the Extension Request is received. Promptly following receipt of a
Extension Request, the Administrative Agent shall notify each Lender of the
contents thereof, shall request each Lender to approve the Extension Request,
and shall specify the date (which must be at least 30 days after the Extension
Request is delivered to the Lenders) as of which the Lenders must respond to the
Extension Request (the “Reply Date”). If Lenders whose Pro Rata Shares equal or
exceed in the aggregate 66-2/3% of all Pro Rata Shares do not consent in writing
to such extension on or before the Reply Date, the Extension Request shall be
denied. If such written consent is received on or before the Reply Date from
Lenders whose Pro Rata Shares equal or exceed in the aggregate 66 2/3% of all
Pro Rata Shares, the Termination Date shall be extended by one year as requested
in such Extension Request, but such extension shall only apply to the Lenders
that have so consented and shall not apply to any Lender that has not so
consented (each, a “Non-Consenting Lender”). Except to the extent that a
Non-Consenting Lender is replaced (as provided in Section 2.24 hereof) prior to
the Termination Date (as determined prior to such Extension Request), then on
such date (i) the Commitment of each such Non-Consenting Lender shall terminate,
(ii) the Aggregate Commitment shall be reduced by the aggregate amount of such
terminated Commitments and (iii) all Loans and other Obligations to each such
Non-Consenting Lender shall be paid in full by the Borrower. If the Aggregate
Credit Exposure following the payment provided for in clause (iii) above exceeds
the Aggregate Commitment (as reduced as provided in clause (ii) above), (A) the
Borrower shall pay, on the date on which the Commitment of the Non-Consenting
Lender terminates, Loans in the amounts necessary to cause such Aggregate Credit
Exposure to equal but not exceed the Aggregate Commitment (as so reduced) and
(B) if the outstanding Facility Letter of Credit Obligations exceed the
Aggregate Commitment (as so reduced), the Borrower shall pay to the
Administrative Agent on such date an amount equal to the amount by which the
outstanding Facility Letter of Credit Obligations exceed the Aggregate
Commitment (as so reduced), which funds shall be held in the Letter of Credit
Collateral Account in accordance with and subject to the terms of Section
2.17(h).
SECTION 2.24. Replacement of Certain Lenders. In the event a Lender (the
“Affected Lender”) is a Non-Consenting Lender under Section 2.23 or a
non-consenting Lender under Section 13.06(b), the Borrower may, upon written
notice to such Affected Lender and to the Administrative Agent, require such
Affected Lender to assign, and such Affected Lender shall assign, within five
Business Days after the date of such notice, to one or more assignees selected
by the Borrower and that are Eligible Assignees and otherwise comply with the
provisions of Section 12.02 (each, a “Replacement Lender”), all of such Affected
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including without limitation its Commitments and all Loans owing to
it) in accordance with Section 12.02. With respect to any such assignment, the
Affected Lender shall concurrently with such assignment receive payment in full
of all amounts due and owing to it hereunder or under any of the other Loan
Documents with respect to the Loans and Commitments so assigned, including
without limitation the aggregate outstanding principal amount of such Loans owed
to such Affected Lender, together with accrued interest thereon through the date
of such assignment, amounts payable to such Affected Lender under Article III
with respect to such Loans and all fees payable to such Affected Lender
hereunder with respect to such Loans and Commitments so assigned. Any assignment
to a Replacement Lender pursuant to the provisions of this Section 2.24 shall be
in accordance with the provisions of Section 12.02 hereof. In no event shall any
Lender have any obligation to issue a new or increased Commitment to replace all
or any part of any Commitment of any Non-Consenting Lender or any non-consenting
Lender under Section 13.06(b).


44

--------------------------------------------------------------------------------


 
ARTICLE III
 
CHANGE IN CIRCUMSTANCES
SECTION 3.01. Yield-Protection. If the adoption, on or after the Agreement Date,
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change,
on or after the Agreement Date, in interpretation thereof, or the compliance of
any Lender (which term, for purposes of this Article III, shall be deemed to
include each Issuer in such capacity) therewith, 


(i) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder, or


(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or


(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining loans (or letters of credit or participations therein) or reduces
any amount receivable by any Lender or any applicable Lending Installation in
connection with loans (or letters of credit or participations therein), or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of loans (or letters of credit or
participations therein) held or interest received by it, by an amount deemed
material by such Lender,


45

--------------------------------------------------------------------------------


then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans, its applicable Commitment, the Facility Letters of Credit
or any participations therein.
 
SECTION 3.02. Changes in Capital Adequacy Regulation. If a Lender reasonably
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change, and such increase will have
the effect of reducing the rate of return on such Lender’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation, as the case may be, could have achieved but for
such Change (taking into account such Lender’s or such corporation’s policies,
as the case may be, with respect to capital adequacy and any payments made to
such Lender pursuant to Section 3.01 which relate to capital adequacy and
assuming that such Lender’s capital was fully utilized prior to such Change),
then within 15 days of demand by such Lender, the Borrower shall pay to the
Administrative Agent, for the account of such Lender, such additional amount or
amounts as will compensate such Lender for such reduction. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 3.02 it shall
promptly notify the Borrower through the Administrative Agent of the event by
reason of which it has become so entitled, but in any event within 90 days,
after such Lender obtains actual knowledge thereof; provided that if such Lender
fails to give such notice within the 90-day period after it obtains actual
knowledge of such an event, such Lender shall, with respect to such compensation
in respect of any costs resulting from such event, only be entitled to payment
for costs incurred from and after the date 90 days prior to the date that such
Lender does give such notice. A certificate setting forth in reasonable detail
the computation of any additional amount payable pursuant to this Section 3.02,
submitted by such Lender to the Borrower through the Administrative Agent, shall
be delivered to the Borrower promptly after the initial incurrence of such
additional amounts. “Change” means (i) any change after the Agreement Date in
the Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender or any Lending Institution. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.
 
SECTION 3.03. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Administrative Agent determines that (i)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (ii) the interest rate applicable to a Type of Revolving
Advance does not accurately reflect the cost of making or maintaining such
Revolving Advance, then the Administrative Agent shall suspend the availability
of the affected Type of Revolving Advance and require any Eurodollar Advances of
the affected Type of Revolving Advance to be repaid or to be converted (in
accordance with the terms of this Agreement) to any Type of Revolving Advance
which is not affected and is then available under this Agreement.
 
46

--------------------------------------------------------------------------------


SECTION 3.04. Funding Indemnification. If any payment of a Eurodollar Advance or
Competitive Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance or Competitive Loan is not made on the date specified by the
Borrower for any reason other than default by the Lenders or applicable Lender,
the Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Eurodollar
Advance or Competitive Loan.
 
SECTION 3.05. Lender Statements Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loan to reduce any liability of the Borrower to such
Lender under Sections 3.01 and 3.02 or to avoid the unavailability of a Type of
Revolving Advance under Section 3.03, so long as such designation is not
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender as to the amount due, if any, under Sections 3.01, 3.02 or 3.04.
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan or
Competitive Loan shall be calculated as though each Lender or the applicable
Lender or Lenders funded their Eurodollar Loans through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan or funded
their Competitive Loans through the purchase of a deposit of a maturity
corresponding to the Interest Period for such Competitive Loan, whether in fact
that is the case or not. Unless otherwise provided herein, the amount specified
in the written statement shall be payable on demand after receipt by the
Borrower of the written statement. The obligations of the Borrower under
Sections 3.01, 3.02 and 3.04 shall survive payment of the Obligations and
termination of this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to each of the Lenders that:
 
SECTION 4.01. Organization, Powers, etc. Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its material contracts and other
material rights and to avoid any material penalty or forfeiture.
 
47

--------------------------------------------------------------------------------


SECTION 4.02. Authorization and Validity of this Agreement, etc. Each of the
Loan Parties has the power and authority to execute and deliver this Agreement,
the Notes, the Guaranties and the other Loan Documents to which it is a party
and to perform all its obligations hereunder and thereunder. The execution and
delivery by the Borrower of this Agreement and the Notes and by each of the Loan
Parties of the Guaranties and the other Loan Documents to which it is a party
and its performance of its obligations hereunder and thereunder and any and all
actions taken by the Loan Parties (a) have been duly authorized by all requisite
corporate action or other applicable limited partnership or limited liability
company action, (b) will not violate or be in conflict with (i) any provisions
of law (including, without limitation, any applicable usury or similar law),
(ii) any order, rule, regulation, writ, judgment, injunction, decree or award of
any court or other agency of government, or (iii) any provision of its
certificate of incorporation or by-laws, certificate of limited partnership or
limited partnership agreement, or articles or certificate of formation or
operating agreement (as applicable), (c) will not violate, be in conflict with,
result in a breach of or constitute (with or without the giving of notice or the
passage of time or both) a default under any material indenture, agreement or
other instrument to which such Loan Party is a party or by which it or any of
its properties or assets is or may be bound (including without limitation any
indentures pursuant to which any debt Securities of the Borrower), and (d)
except as otherwise contemplated by this Agreement, will not result in the
creation or imposition of any lien, charge or encumbrance upon, or any security
interest in, any of its properties or assets. Each of this Agreement, the Notes,
the Guaranties and the other applicable Loan Documents has been duly executed
and delivered by the applicable Loan Parties. The Loan Documents constitute
legal, valid and binding obligations of the applicable Loan Parties enforceable
against the applicable Loan Parties in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
SECTION 4.03. Financial Statements. The Borrower heretofore has provided to the
Lenders (i) the consolidated balance sheet of the Borrower and its Subsidiaries
as November 30, 2005, and the related consolidated statements of earnings,
stockholders’ equity and cash flows for the 12-month period ended on that date,
audited and reported upon by Deloitte & Touche, an independent registered public
accounting firm (the “Borrower Audited Financial Statements”), and (ii) the
consolidated balance sheet of the Borrower as of May 31, 2006, and the
consolidated statements of earnings and cash flows of the Borrower and its
Subsidiaries for the three-month period ended on that date, unaudited but
certified to be true and accurate (subject to normal year-end audit adjustments)
by the President and an Authorized Financial Officer of the Borrower (the
“Borrower Unaudited Financial Statements”). Those financial statements and
reports (subject, in the case of the Borrower Unaudited Financial Statements, to
normal year-end audit adjustments), and the related notes and schedules (if
any), (a) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, (b) present fairly the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof, (c) show
all material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of that date (including, without limitation, liabilities for
taxes and material commitments), and (d) present fairly the consolidated
shareholders’ equity, results of operations and cash flows of the Borrower and
its Subsidiaries at the date and for the period covered thereby.
 
SECTION 4.04. No Material Adverse Effect. Since the date of the Borrower Audited
Financial Statements, no event has occurred which has had or could reasonably be
expected to have a Material Adverse Effect. There are no material unrealized or
expected losses in connection with loans, advances and other commitments of the
Loan Parties.
 
48

--------------------------------------------------------------------------------


SECTION 4.05. Title to Properties. Each of the Loan Parties has good and
marketable fee title, or title insurable by a reputable and nationally
recognized title insurance company, to the Real Estate owned by it, and to all
the other assets owned by it and either reflected on the balance sheet and
related notes and schedules most recently delivered by the Borrower to the
Lenders (the “Recent Balance Sheet”) or acquired by it after the date of that
balance sheet and prior to the date hereof, except for those properties and
assets which have been disposed of since the date of the Recent Balance Sheet or
which no longer are used or useful in the conduct of its business. All such Real
Estate and other assets owned by the Loan Parties are free and clear of all
Mortgages, Liens, charges and other encumbrances (other than Permitted Liens),
except (i) in the case of Real Estate, as reflected on title insurance policies
insuring the interest of the applicable Loan Party in the Real Estate or in
title insurance binders issued with respect to the Real Estate (some of which
title insurance binders have expired but were valid at the time of acquisition
of the relevant Real Estate), and (ii) as reflected in the Recent Balance Sheet,
and none of those Mortgages, Liens, charges or other encumbrances, individually
or in the aggregate, prevents or has a Material Adverse Effect upon the use by
the Loan Parties of any of their respective properties or assets as currently
conducted or as planned for the future.
 
SECTION 4.06. Litigation. There is no action, suit, proceeding, arbitration,
inquiry or investigation (whether or not purportedly on behalf of the Borrower
or any of its Subsidiaries) pending or, to the best knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries which
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is in default with respect to any final
judgment, writ, injunction, decree, rule or regulation of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which default would or could
have a Material Adverse Effect. Neither the Borrower nor any of the other Loan
Parties has any material contingent obligations not provided for or disclosed in
the Borrower Audited Financial Statements or Borrower Unaudited Financial
Statements or in any financial statements delivered hereafter in accordance with
this Agreement.
 
SECTION 4.07. Payment of Taxes. There have been filed all federal, state and
local tax returns with respect to the operations of the Loan Parties which are
required to be filed, except where extensions of time to make those filings have
been granted by the appropriate taxing authorities and the extensions have not
expired. The Loan Parties have paid or caused to be paid to the appropriate
taxing authorities all taxes as shown on those returns and on any assessment
received by any of them, to the extent that those taxes have become due, except
for taxes the failure to pay which do not violate the provisions of Section 6.03
hereof. The Internal Revenue Service has completed an examination of the
Borrower’s federal income tax returns for the years ended 1980 through 2001, and
the Borrower has paid all additional taxes, assessments, interest and penalties
with respect to such years, provided, however, that, with respect to the years
2000 and 2001, (a) the Borrower has appealed the adjustments made by the
Internal Revenue Service and has fully reserved for such adjustments and
interest thereon and (b) no penalties have been assessed or are anticipated by
the Borrower. 
 
49

--------------------------------------------------------------------------------


SECTION 4.08. Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or is subject to any charter or other restriction
that could reasonably be expected to have a Material Adverse Effect on it.
Neither the Borrower nor any Subsidiary is in material default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any material agreement or instrument to which it is a
party, and consummation of the transactions contemplated hereby and in the other
Loan Documents will not cause any Loan Party to be in material default thereof.
 
SECTION 4.09. Foreign Direct Investment Regulations. Neither the making of the
Advances nor the repayment thereof nor any other transaction contemplated hereby
will involve or constitute a violation by any Loan Party of any provision of the
Foreign Direct Investment Regulations of the United States Department of
Commerce or of any license, ruling, order, or direction of the Secretary of
Commerce thereunder. 
 
SECTION 4.10. Federal Reserve Regulations.


(a) Regulations U and X. Neither the Borrower nor any other Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System of the United States). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.


(b) Use of Proceeds. No part of the proceeds of any of the Advances will be used
to purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. If requested by the
Lenders, the Borrower shall furnish to the Lenders a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
said Board of Governors. No part of the proceeds of the Advances will be used
for any purpose that violates, or which is inconsistent with, the provisions of
Regulation X of said Board of Governors.
 
SECTION 4.11. Consents, etc. Except as set forth on Schedule V hereto, no order,
license, consent, approval, authorization of, or registration, declaration,
recording or filing (except for the filing of a Current Report on Form 8-K, and
a Quarterly Report on Form 10-Q, in each case with the Securities and Exchange
Commission) with, or validation of, or exemption by, any governmental or public
authority (whether federal, state or local, domestic or foreign) or any
subdivision thereof is required in connection with, or as a condition precedent
to, the due and valid execution, delivery and performance by any Loan Party of
this Agreement, the Notes, the Guaranties or the other Loan Documents, or the
legality, validity, binding effect or enforceability of any of the respective
terms, provisions or conditions thereof. To the extent that any franchises,
licenses, certificates, authorizations, approvals or consents from any federal,
state or local (domestic or foreign) government, commission, bureau or agency
are required for the acquisition, ownership, operation or maintenance by any
Loan Party of properties now owned, operated or maintained by any of them, those
franchises, licenses, certificates, authorizations, approvals and consents have
been validly granted, are in full force and effect and constitute valid and
sufficient authorization therefor.
 
50

--------------------------------------------------------------------------------


SECTION 4.12. Compliance with Applicable Laws. The Borrower and its Subsidiaries
are in compliance with and conform to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of all
domestic or foreign governments or any instrumentality thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, the violation of which would have a Material
Adverse Effect on it, including, without limitation, regulations of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, the Florida Land Sales Act or any comparable statute in any
other applicable jurisdiction. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or any
applicable federal, state and local health and safety statutes and regulations
or the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Substances
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect.
 
SECTION 4.13. Relationship of the Loan Parties. The Loan Parties are engaged as
an integrated group in the business of owning, developing and selling Real
Estate and of providing the required services, credit and other facilities for
those integrated operations. The Loan Parties require financing on such a basis
that funds can be made available from time to time to such entities, to the
extent required for the continued successful operation of their integrated
operations. The Advances to be made to the Borrower under this Agreement are for
the purpose of financing the integrated operations of the Loan Parties, and the
Loan Parties expect to derive benefit, directly or indirectly, from the
Advances, both individually and as a member of the integrated group, since the
financial success of the operations of the Loan Parties is dependent upon the
continued successful performance of the integrated group as a whole.
 
SECTION 4.14. Subsidiaries; Joint Ventures. Schedule VI hereto contains a
complete and accurate list of (a) all Subsidiaries of the Borrower, including,
with respect to each Subsidiary, (i) its state of incorporation, (ii) all
jurisdictions (if any) in which it is qualified as a foreign corporation, (iii)
the number of shares of its Capital Stock outstanding, and (iv) the number and
percentage of those shares owned by the Borrower and/or by any other Subsidiary,
and (b) each Joint Venture, including, with respect to each such Joint Venture,
(i) its jurisdiction of organization, (ii) all other jurisdictions in which it
is qualified as a foreign entity and (c) all Persons other than the Borrower
that are parties thereto. All the outstanding shares of Capital Stock of each
Subsidiary of the Borrower are validly issued, fully paid and nonassessable,
except as otherwise provided by state wage claim laws of general applicability.
All of the outstanding shares of Capital Stock of each Subsidiary owned by the
Borrower or another Subsidiary as specified in Schedule VI are owned free and
clear of all Liens, security interests, equity or other beneficial interests,
charges and encumbrances of any kind whatsoever, except for Permitted Liens.
Neither the Borrower nor any other Loan Party owns of record or beneficially any
shares of the Capital Stock or other equity interests of any Person that is not
a Guarantor, except (x) Joint Ventures in which such Loan Party is permitted to
invest pursuant to this Agreement, (y) Subsidiaries that are not Material
Subsidiaries and (z) Excluded Subsidiaries.
 
SECTION 4.15. ERISA. Neither the Borrower nor any other Loan Party is executing
or delivering any of the Loan Documents or entering into any of the transactions
contemplated hereby, directly or indirectly, in connection with any arrangement
or understanding in any respect involving any “employee benefit plan” with
respect to which the Borrower or any other Loan Party is a “party in interest”
within the meaning of the Employee Retirement Income Security Act of 1974, or a
“disqualified person”, within the meaning of the Internal Revenue Code 1986, as
amended. No Unfunded Liabilities exist with respect to any Single Employer
Plans. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other Loan Party nor any other
members of the Controlled Group has withdrawn from any Plan or initiated steps
to do so, and no steps have been taken to reorganize or terminate any Plan.
 
51

--------------------------------------------------------------------------------


 
SECTION 4.16. Investment Company Act. Neither the Borrower nor any Subsidiary of
the Borrower is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 4.17. Intentionally Omitted.
 
SECTION 4.18. Subordinated Debt. The Obligations constitute senior indebtedness
which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Debt, which outstanding Subordinated Debt as of the
Closing Date is identified in Schedule VIII.
 
SECTION 4.19. Post-Retirement Benefits. The present value of the expected cost
of post-retirement medical and insurance benefits payable by the Borrower and
its Subsidiaries to its employees and former employees, as estimated by the
Borrower in accordance with procedures and assumptions deemed reasonable by the
Administrative Agent, does not exceed $5,000,000.
 
SECTION 4.20. Insurance. The certificate signed by an Authorized Financial
Officer of the Borrower, that attests to the existence and adequacy of, and
summarizes, the property, casualty, and liability insurance programs carried by
the Loan Parties and that has been furnished by the Borrower to the
Administrative Agent and the Lenders, is complete and accurate. This summary
includes the insurer’s or insurers’ name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage, exclusion(s), and
deductibles. This summary also includes similar information, and describes any
reserves, relating to any self-insurance program that is in effect.
 
SECTION 4.21. Environmental Representations. To the best of the Borrower’s
knowledge and belief, no Hazardous Substances in material violation of any
Environmental Laws are present upon any of the Real Estate owned by the Borrower
or any Subsidiary or any Real Estate which is encumbered by any Mortgage held by
the Borrower or any Subsidiary, and neither the Borrower nor any Subsidiary has
received any notice to the effect that any of the Real Estate owned by the
Borrower or any Subsidiary or any of their respective operations are not in
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Substance
into the environment which non-compliance or remedial action could be reasonably
expected to have a Material Adverse Effect.
 
52

--------------------------------------------------------------------------------


SECTION 4.22. Minimum Adjusted Consolidated Tangible Net Worth. On the Agreement
Date, Adjusted Consolidated Tangible Net Worth exceeds the amount required as of
the Agreement Date under Section 7.01.
 
SECTION 4.23. No Misrepresentation. No representation or warranty by any Loan
Party contained herein or made hereunder and no certificate, schedule, exhibit,
report or other document provided or to be provided by any Loan Party in
connection with the transactions contemplated hereby or thereby (including,
without limitation, the negotiation of and compliance with the Loan Documents)
contains or will contain a misstatement of a material fact or omit to state a
material fact required to be stated therein in order to make the statements
contained therein, in the light of the circumstances under which made, not
misleading.


ARTICLE V
 
CONDITIONS PRECEDENT
SECTION 5.01. Conditions of Effectiveness. This Agreement shall become effective
when (i) the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower and all Lenders party hereto, (ii) the
Administrative Agent shall have received the fees provided to be paid pursuant
to the Fee Letter and (iii) the Administrative Agent shall have received each of
the following items (with all documents required below, except as otherwise
specified, to be dated the Closing Date, which date shall be the same for all
such documents, and each of such documents to be in form and substance
satisfactory to the Administrative Agent, to be fully and properly executed by
all parties thereto and the conditions specified below shall have been
satisfied:


(a) A Revolving Loan Note payable to the order of each Lender that shall have
requested a Revolving Loan Note in accordance with this Agreement and the Swing
Line Note payable to the Swing Line Bank.


(b) From each Material Subsidiary, including any Subsidiary that has a Net Worth
of less than $10,000,000 but is required to be a Guarantor hereunder by reason
of the proviso contained in the definition of “Material Subsidiary” (except the
Excluded Subsidiaries), a Guaranty executed and delivered as of the Closing
Date.


(c) The favorable written opinions addressed to the Lenders, and in form and
substance satisfactory to the Administrative Agent, from (i) Bilzin Sumberg
Baena Price & Axelrod, LLP (counsel to the Borrower), with respect to the
Borrower and (ii) Bilzin Sumberg Baena Price & Axelrod LLP or any other firm
reasonably satisfactory to the Administrative Agent (as counsel for such other
Loan Parties as the Administrative Agent may require) which opinions shall be
reasonably satisfactory to the Administrative Agent. The Borrower hereby
instructs such counsel to prepare their opinions and deliver such opinions to
the Lenders for the benefit of the Lenders, and such opinions shall contain a
statement to such effect.


53

--------------------------------------------------------------------------------


(d) The following supporting documents with respect to the Borrower and (to the
extent required by Administrative Agent in its sole discretion) each other Loan
Party: (i) a copy of its certificate or articles of incorporation or formation
or certificate of limited partnership (as applicable) certified as of a date
reasonably close to the Closing Date to be a true and accurate copy by the
Secretary of State of its state of incorporation or formation; (ii) a
certificate of that Secretary of State, dated as of a date reasonably close to
the Closing Date, as to its existence and (if available) good standing; (iii) a
certificate of the Secretary of State of each jurisdiction, other than its state
of incorporation, in which it does business, as to its qualification as a
foreign corporation; (iv) a copy of its by-laws, partnership agreement or
operating agreement (as applicable), certified by its secretary or assistant
secretary, general partner, manager or other appropriate Person (as applicable)
to be a true and accurate copy of its by-laws, partnership agreement or
operating agreement (as applicable) in effect on the Closing Date; (v) a
certificate of its secretary or assistant secretary, general partner, manager or
other appropriate Person (as applicable), as to the incumbency and signatures of
its officers or other Persons who have executed any documents on behalf of such
Loan Party in connection with the transactions contemplated by this Agreement;
(vi) a copy of resolutions of its Board of Directors, certified by its secretary
or assistant secretary to be a true and accurate copy of resolutions duly
adopted by such Board of Directors, or other appropriate resolutions or consents
of, its partners or members certified by its general partner or manager (as
applicable) to be true and correct copies thereof duly adopted, approved or
otherwise delivered by its partners or members (to the extent necessary and
applicable), each of which is certified to be in full force and effect on the
Closing Date, authorizing the execution and delivery by it of this Agreement and
any Notes, Guaranties and other Loan Documents delivered on the Closing Date to
which it is a party and the performance by it of all its obligations thereunder;
and (vii) such additional supporting documents and other information with
respect to its operations and affairs as the Administrative Agent may reasonably
request.


(e) Certificates signed by a duly authorized officer of the Borrower stating
that: (i) the representations and warranties of the Borrower contained in
Article IV hereof are correct and accurate on and as of the Closing Date as
though made on and as of the Closing Date and (ii) no event has occurred and is
continuing which constitutes an Event of Default or Unmatured Default hereunder.


(f) The certified financial statements provided for in Section 6.04(b) hereof
for the quarter ending May 31, 2006.


(g) The certified report provided for in Section 6.04(i) hereof for the quarter
ending May 31, 2006.


(h) An Affidavit confirming the execution and delivery of this Agreement and the
Notes outside the State of Florida.


(i) Evidence of payment in full of all amounts outstanding under the Existing
Credit Agreement.


(j) Such other documents as the Administrative Agent or its counsel may
reasonably request.
 
SECTION 5.02. Conditions Precedent to All Advances and Facility Letters of
Credit.


54

--------------------------------------------------------------------------------


(a) No Lender shall be required to make any Advance (but excluding any Revolving
Advance that, after giving effect thereto and to the application of the proceeds
thereof, does not increase the aggregate amount of outstanding Revolving
Advances) and no Issuer shall be required to issue any Facility Letter of
Credit, unless on the applicable Borrowing Date or Issuance Date:


(i) the Administrative Agent shall have received notice of Borrower’s request
for the Advance as provided in Section 2.06(a) or Letter of Credit Request as
provided in Section 2.18(a) and such other approvals, opinions or documents as
the Administrative Agent may reasonably request;


(ii) the representations and warranties of the Borrower contained in Article IV
hereof are true and correct as of such Borrowing Date or Issuance Date;
provided, however, that for the purposes hereof, (A) from and after the date of
delivery by the Borrower pursuant to Section 6.04(a) of the consolidated
financial statements for the year ended November 30, 2006, the references in
Section 4.03 to “Borrower Audited Financial Statements” shall be deemed to be
references to the annual audited financial statements most recently delivered by
the Borrower pursuant to Section 6.04(a) as of the date of the request for a
Advance or Letter of Credit Request and (B) from and after that date of delivery
by the Borrower pursuant to Section 6.04(b) of its consolidated financial
statements for the quarter ending August 31, 2006, the references in Section
4.03 to “Borrower Unaudited Financial Statements” shall be deemed to be
references to the quarterly unaudited financial statements most recently
delivered by the Borrower pursuant to Section 6.04(b) as of the date of that
request for an Advance or Letter of Credit Request and provided, further, that
the representation and warranty contained in the first sentence of Section 4.04
shall not be required to be true and correct as of the Borrowing Date for an
Advance of which the proceeds are used solely to repay maturing commercial paper
issued by the Borrower;


(iii) All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel;


(iv) There exists no Event of Default or Unmatured Default, except for
Subsidiary Unmatured Defaults; provided the Borrower certifies (either in the
Borrowing Notice or in a separate certificate addressed to the Administrative
Agent for the benefit of the Lenders) that (a) such Subsidiary Unmatured
Defaults are not reasonably likely to have a Material Adverse Effect and (b) the
Borrower reasonably expects to cure such Subsidiary Unmatured Defaults before
the date on which the same become an Event of Default, which certification shall
provide reasonable detail regarding the Subsidiary Unmatured Defaults and the
Borrower’s proposed cure thereof. The Administrative Agent shall furnish a copy
of such certification to the Lenders; and


(v) The making of the Advance or issuance of the Facility Letter of Credit will
not result in any Event of Default or Unmatured Default.


55

--------------------------------------------------------------------------------


(b) Each Borrowing Notice with respect to each such Advance and each Letter of
Credit Request shall constitute a representation and warranty by the Borrower
that all of the conditions contained in this Section 5.02 have been satisfied.


ARTICLE VI
 
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that from the date hereof until payment in
full of all the Obligations, termination of all Facility Letters of Credit and
termination of all Commitments, unless the Required Lenders otherwise shall
consent in writing as provided in Section 13.06 hereof, the Borrower will, and
will cause each of the other Loan Parties (and, where so specified, each of the
Borrower’s Subsidiaries) to:
 
SECTION 6.01. Existence, Properties, etc. Do or cause to be done all things or
proceed with due diligence with any actions or courses of action which may be
necessary to preserve and keep in full force and effect its existence under the
laws of their respective states of incorporation or formation and all
qualifications or licenses in jurisdictions in which such qualification or
licensing is required for the conduct of its business or in which the Lenders
shall request such qualification; provided, however, that nothing herein shall
be deemed to prohibit (a) a Loan Party from (i) merging into or consolidating
with any other Loan Party or any other Subsidiary of the Borrower; provided (A)
the Borrower is the surviving entity in the case of a merger involving the
Borrower and (B) the surviving entity in the case of a merger involving a Loan
Party and a Subsidiary that is not a Loan Party is, or upon such merger becomes,
a Loan Party and (ii) declaring and paying dividends in complete liquidation or
(b) a Subsidiary that is not a Loan Party from merging into or consolidating
with any other Subsidiary that is not a Loan Party. The Borrower will, and will
cause each Subsidiary to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted. The primary business of
the Borrower and its Subsidiaries shall at all times be the acquisition,
development and sale of real estate assets.
 
SECTION 6.02. Notice. Give prompt written notice to the Administrative Agent of
(a) any proceeding instituted by or against the Borrower or any of its
Subsidiaries in any federal or state court or before any commission or other
regulatory body, federal, state or local, or any such proceedings threatened
against the Borrower or any Subsidiary in writing by any federal, state or other
governmental agency, which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on any Loan Party, and (b) any other
Event which could reasonably be expected to lead to or result in a Material
Adverse Effect on any Loan Party, or which, with or without the giving of notice
or the passage of time or both, would constitute an Event of Default or a
default (beyond all applicable grace and cure periods) under any material
agreement other than this Agreement to which any Loan Party is a party or by
which any of its properties or assets is or may be bound.
 
SECTION 6.03. Payments of Debts, Taxes, etc. Pay all its debts and perform all
its obligations promptly and in accordance with the respective terms thereof,
and pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and governmental charges or levies imposed upon any Loan Party or
upon any of their respective incomes or receipts or upon any of their respective
properties before the same shall become in default or past due, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might result in the imposition of a Lien or charge upon such properties or any
part thereof; provided, however, that it shall not constitute a violation of the
provisions of this Section 6.03 if any Loan Party shall fail to perform any such
obligation or to pay any such debt (except for obligations for money borrowed),
tax, assessment, governmental charge or levy or claim for labor, materials or
supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.
 
56

--------------------------------------------------------------------------------


SECTION 6.04. Accounts and Reports. Maintain a standard system of accounting
established and administered in accordance with GAAP, and provide to the Lenders
the following:


(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending November 30,
2006), a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of that fiscal year and the related consolidated statements of earnings,
stockholders’ equity and cash flows for that fiscal year, all with accompanying
notes and schedules, prepared in accordance with GAAP consistently applied and
audited and reported upon by Deloitte & Touche or another firm of independent
certified public accountants of similar recognized standing selected by the
Borrower and acceptable to the Administrative Agent (such audit report shall be
unqualified except for qualifications relating to changes in GAAP and required
or approved by the Borrower’s independent certified public accountants);


(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year of the Borrower (commencing with the quarter ending
August 31, 2006), a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of that quarter, and the related consolidated
statement of earnings and cash flows of the Borrower and its Subsidiaries for
the period from the beginning of the fiscal year to the end of that quarter, all
prepared in accordance with GAAP consistently applied, unaudited but certified
to be true and accurate, subject to normal year-end audit adjustments, by an
Authorized Financial Officer of the Borrower;


(c) concurrently with the delivery of the financial statements described in
subsection (a) above, a letter signed by that firm of independent certified
public accountants to the effect that, during the course of their examination,
nothing came to their attention which caused them to believe that any Event of
Default or Unmatured Default has occurred, or if such Event of Default or
Unmatured Default has occurred, specifying the facts with respect thereto; and
concurrently with the delivery of the financial statements described in
subsection (b) above, a certificate signed by the President or Executive Vice
President and an Authorized Financial Officer of the Borrower to the effect that
having read this Agreement, and based upon an examination which they deemed
sufficient to enable them to make an informed statement, there does not exist
any Event of Default or Unmatured Default, or if such Event of Default or
Unmatured Default has occurred, specifying the facts with respect thereto;


57

--------------------------------------------------------------------------------


(d) within 30 days after the end of each quarter of each fiscal year of Borrower
(commencing with the quarter ending August 31, 2006), a report, in reasonable
detail and in form and substance satisfactory to the Administrative Agent,
setting forth, as of the end of that quarter, with respect to each Project owned
by the Loan Parties, (i) the number of Housing Unit Closings, (ii) the number of
Housing Units either completed or under construction, specifying the number
thereof that are Completed Housing Units, (iii) the number of Housing Units
Under Contract, provided, however, that the foregoing report shall only be
required if, as of the last day of the applicable quarter or fiscal year, the
Borrower does not have an Investment Grade Rating from at least one of the three
Rating Agencies;


(e) Concurrently with the quarterly financial statements described in subsection
(b) above, an updated Schedule VI accurately identifying the Subsidiaries and
Joint Venturers as of the last day of such fiscal quarter.


(f) within 90 days after the beginning of each fiscal year of the Borrower, a
projection, in reasonable detail and in form and substance satisfactory to the
Administrative Agent, on a quarterly basis, of the cash flow and of the earnings
of the Borrower and its Subsidiaries for that fiscal year and for the
immediately succeeding fiscal year;


(g) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended) filed by the Borrower with or furnished to any securities exchange or
any governmental authority or commission, except material filed with or
furnished to governmental authorities or commissions relating to the development
of Real Estate in the ordinary course of the business of the Loan Parties and
which does not relate to or disclose any Material Adverse Effect; the reports
and financial statements filed with or furnished to the Securities and Exchange
Commission by the Borrower (and which are available online) shall be deemed to
have been provided by the Borrower under this Section 6.04;


(h) as soon as available and in any event within 90 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year of each Joint Venture, a balance sheet of that
Joint Venture as of the end of that quarter and a statement of earnings of that
Joint Venture for the period from the beginning of the fiscal year to the end of
that quarter, in the form furnished by the Joint Venture;


(i) within 60 days after the end of each of the first three quarters, and within
90 days after the end of each fiscal year of the Borrower (commencing with the
quarter ending August 31, 2006 and fiscal year ending November 30, 2006), a
report which (subject to the last sentence of this subsection (i)) shall include
the information and calculations provided for in Exhibit H attached hereto and
such other condition in reasonable detail and be in form and substance
satisfactory to the Administrative Agent, with calculations indicating that the
Borrower is in compliance, as of the last day of such quarterly or annual
period, as the case may be, with the provisions of Articles VI and VII of this
Agreement. Without limiting the generality of the foregoing, (but subject to the
last sentence of this subsection (i)) the Borrower shall provide to the Lenders
(i) a report calculating the Borrowing Base in form and substance satisfactory
to Administrative Agent, provided, however, that the Borrower may, and upon
request from the Administrative Agent shall, also deliver such report as of the
end of any calendar month, and, (ii) a report containing the calculations
necessary to indicate that the Borrower is in compliance with the provisions of
Sections 6.09 (if applicable) and 7.14, including (if applicable) a
certification of the outstanding principal amount of all loans and advances made
by any Loan Party to each of the applicable Mortgage Banking Subsidiaries, as
the case may be, and that all such loans and advances are duly evidenced by the
Mortgage Banking Subsidiaries Note in the possession of Administrative Agent.
The reports furnished pursuant to this subsection (i) shall be certified to be
true and correct by an Authorized Financial Officer of the Borrower and shall
also contain a representation and warranty by the Borrower that it is in full
compliance with the provisions of Article VII of this Agreement. Notwithstanding
the foregoing, the Borrowing Base report and the report evidencing compliance
with Section 7.02(a) shall only be required if, as of the last day of the
applicable quarter or fiscal year, the Borrower does not have an Investment
Grade Rating from at least two of the three Rating Agencies, and the reports
evidencing compliance with Sections 6.09, 7.08 and 7.15 shall only be required
if, as of the last day of the applicable quarter or fiscal year, the Borrower
does not have an Investment Grade Rating from at least one of the three Rating
Agencies;


58

--------------------------------------------------------------------------------


(j) if requested by Administrative agent, within 270 days after the close of
each fiscal year a statement of the Unfunded Liabilities of each Single Employer
Plan, certified as correct by an actuary enrolled under ERISA, but the foregoing
statement shall be required only if any Single Employer Plan shall exist;


(k) as soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by an Authorized Financial Officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto;


(l) as soon as possible and in any event within 10 days after receipt thereof by
the Borrower or any of its Subsidiaries, a copy of (i) any notice or claim to
the effect that the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any Hazardous Substance into the environment, and (ii)
any notice alleging any violation of any Environmental law or any federal, state
or local health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;


(m) promptly upon the request of the Administrative Agent or any Lender, an
accurate legal description with respect to any Real Estate included in the
calculation of the Borrowing Base;


(n) concurrently with the quarterly financial statements described in subsection
(b) above following the end of any quarter in which there occurred an event
described in clause (a), (b) or (c) of Section 6.07 hereof that requires a
Subsidiary that is not then a Guarantor to become a Guarantor under Section 6.07
hereof (or at any time that the Borrower may elect to cause any other Subsidiary
to be a Guarantor), the Borrower shall deliver to the Administrative Agent (i) a
Supplemental Guaranty, substantially in the form provided for in the Guaranty,
executed by a duly authorized officer of such Subsidiary; (ii) a copy of the
certificate of incorporation or other organizational document of such
Subsidiary, certified by the secretary of state or other official of the state
or other jurisdiction of its incorporation; (iii) a copy of the bylaws of such
Subsidiary, certified by the secretary or other appropriate officer or partner
of such Subsidiary; and (iv) if requested by the Administrative Agent, an
opinion of the Borrower’s counsel in the form provided for in Section 5.01(d),
modified to apply to the foregoing documents delivered hereunder; and


59

--------------------------------------------------------------------------------


(o) such supplements to the aforementioned documents and additional information
(including, but not limited to, leasing, occupancy and non-financial
information) and reports as the Administrative Agent or any Lender may from time
to time reasonably require.
 
SECTION 6.05. Access to Premises and Records. At all reasonable times and as
often as any Lender may reasonably request, permit authorized representatives
and agents (including accountants) designated by that Lender to (a) have access
to the premises of the Borrower and each Subsidiary and to their respective
corporate books and financial records, and all other records relating to their
respective operations and procedures, (b) make copies of or excerpts from those
books and records and (c) upon reasonable notice to the Borrower, discuss the
respective affairs, finances and operations of the Borrower and its Subsidiaries
with, and to be advised as to the same by, their respective officers and
directors.
 
SECTION 6.06. Maintenance of Properties and Insurance. Maintain all its
properties and assets in good working order and condition and make all necessary
repairs, renewals and replacements thereof so that its business carried on in
connection therewith may be properly conducted at all times; and maintain or
require to be maintained (a) adequate insurance, by financially sound and
reputable insurers, on all properties of the Loan Parties which are of character
usually insured by Persons engaged in the same or a similar business (including,
without limitation, all Real Estate encumbered by Mortgages securing mortgage
loans made by any Loan Party, to the extent normally required by prudent
mortgagees, and all Real Estate which is subject of an Equity Investment by any
Loan Party, to the extent normally carried by prudent builder-developers)
against loss or damage resulting from fire, defects in title or other risks
insured against by extended coverage and of the kind customarily insured against
by those Persons, (b) adequate public liability insurance against tort claims
which may be incurred by any Loan Party, and (c) such other insurance as may be
required by law. Upon the request of the Administrative Agent, the Borrower will
furnish to the Lenders full information as to the insurance carried.
Notwithstanding the foregoing provisions of this Section 6.06, the Borrower
shall be permitted to self-insure against all property and casualty risks
associated with its construction of dwelling units up to a maximum aggregate
construction exposure for any Project not to exceed at any time 10% of Adjusted
Consolidated Tangible Net Worth.
 
SECTION 6.07. Financing; New Investing. Give the Administrative Agent written
notice of (a) the formation or acquisition of any Material Subsidiary, (b) the
increase of the Net Worth of any Subsidiary that is not a Guarantor (other than
an Excluded Subsidiary) that results in such Subsidiary becoming a Material
Subsidiary or (c) the increase in the aggregate Net Worth of all Subsidiaries
(other than Excluded Subsidiaries) that are not Guarantors to an amount in
excess of $50,000,000, in each case not later than ninety (90) days after such
occurrence. In the case of an event described in clause (a) or (b) above, such
Material Subsidiary shall be required to become a Guarantor in accordance with
the provisions of Section 6.04(n) and, in the case of an event described in
clause (c) above, the applicable Subsidiary or Subsidiaries selected by the
Borrower necessary to satisfy the requirements of the proviso contained in the
definition of “Material Subsidiary” shall be required to become Guarantors in
accordance with Section 6.04(n), provided, however, that (A) nothing in this
Section 6.07 shall be deemed to authorize the Borrower or any of its
Subsidiaries to acquire or otherwise invest in any Subsidiary if the same would
violate any of the limitations set forth in Article VII hereof and (B) the
Borrower may elect to cause a Subsidiary that is not required to be a Guarantor
to become a Guarantor in accordance with the provisions of Section 6.04(n).
Notwithstanding anything to the contrary in this Agreement, if at any time or
from time to time any event results in a Change in Status of a Guarantor, the
Borrower shall deliver notice thereof to the Administrative Agent, including a
reasonably detailed description of the Change in Status and a statement of the
effective date of the Change in Status. Such notice shall be delivered no later
than 60 days after the end of the fiscal quarter during which such Change in
Status occurs; provided, however, that with respect to any Change in Status
occurring during the last quarter of Borrower’s fiscal year, such notice shall
be delivered no later than 120 days after the end of such final fiscal quarter.
Each Change in Status event shall be effective as of the effective date of such
Change in Status, automatically, without any further action by any party to this
Agreement, and the Subsidiary that is subject to such Change in Status shall no
longer be a Guarantor. In connection with each Change in Status, the
Administrative Agent, on behalf of Lenders, shall promptly following receipt of
written notice of Change in Status, execute and deliver to the Borrower a
written confirmation of such Change in Status.
 
60

--------------------------------------------------------------------------------


SECTION 6.08. Compliance with Applicable Laws. Promptly and fully, comply with,
conform to and obey all present and future laws, ordinances, rules, regulations,
orders, writs, judgments, injunctions, decrees, awards and all other legal
requirements applicable to the Borrower, its Subsidiaries and their respective
properties, including, without limitation, Regulation Z of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in any
applicable jurisdiction, the violation of which would have a Material Adverse
Effect on any Loan Party.
 
SECTION 6.09. Advances to the Mortgage Banking Subsidiaries. At any time at
which the Borrower does not have an Investment Grade Rating from at least one of
the three Rating Agencies, cause the Mortgage Banking Subsidiaries to execute
and deliver the Mortgage Banking Subsidiaries Note in order to evidence all
loans and advances that then exist or are thereafter made by any Loan Party to
any of the Mortgage Banking Subsidiaries, respectively; deposit the original
Mortgage Banking Subsidiaries Note with Administrative Agent; and obtain written
acknowledgments from each Mortgage Banking Subsidiary that the aggregate of all
loans and advances thereafter made by any applicable Loan Party to such Mortgage
Banking Subsidiary shall be evidenced and governed by the Mortgage Banking
Subsidiaries Note held by Administrative Agent. At any time at which the
Borrower does not have an Investment Grade Rating from at least one of the three
Rating Agencies, the principal amount of the Mortgage Banking Subsidiaries Note
held by Administrative Agent must equal or exceed the aggregate principal amount
of all loans and advances made by any Loan Party to Mortgage Banking
Subsidiaries, and upon the request of Administrative Agent (but no more
frequently than monthly), the Borrower shall obtain and deliver to the
Administrative Agent specific written acknowledgments from each of the Mortgage
Banking Subsidiaries to the effect that loans and advances theretofore made by
any applicable Loan Party to the Mortgage Banking Subsidiaries are evidenced by
the Mortgage Banking Subsidiaries Note. In the event that at any time after the
initial delivery of the Mortgage Banking Subsidiaries Note to the Administrative
Agent any Loan Party organizes or acquires any Mortgage Banking Subsidiary, such
Mortgage Banking Subsidiary shall, upon such organization or acquisition, join
in and become a maker of a replacement Mortgage Banking Subsidiaries Note, such
new Mortgage Banking Subsidiaries Note shall be deposited with the
Administrative Agent pursuant to this Section 6.09, and all references in this
Agreement to Mortgage Banking Subsidiaries shall thereafter be deemed references
to all such Mortgage Banking Subsidiaries.
 
61

--------------------------------------------------------------------------------


SECTION 6.10. Use of Proceeds. Use and cause to be used the proceeds of the
Advances for working capital and general corporate purposes (including repayment
of maturing commercial paper of the Borrower) and to finance Acquisitions
consummated with the prior approval of the Board of Directors or a majority of
the shareholders of the Person to be acquired. 
 
SECTION 6.11. REIT Subsidiary. For as long as it remains a financing entity,
cause the REIT Subsidiary at all times to maintain its status as a qualified
real estate investment trust in accordance with Section 856 of the Code.


ARTICLE VII
 
NEGATIVE COVENANTS


The Borrower covenants and agrees that from the date hereof until payment in
full of all the Obligations, termination of all Facility Letters of Credit and
termination of the Commitments, unless the Required Lenders otherwise shall
consent in writing as provided in Section 13.06 hereof, the Borrower will not,
nor will it permit any other Loan Party (and, where specified, any of the
Borrower’s Subsidiaries) to:
 
SECTION 7.01. Minimum Adjusted Consolidated Tangible Net Worth. Permit Adjusted
Consolidated Tangible Net Worth at any time to be less than the sum of (a)
$2,903,000,000, plus (b) an amount equal to the amount (if any) by which (i) 50%
of the cumulative amount of positive Consolidated Net Income of the Loan Parties
for each fiscal quarter of the Borrower ending after November 30, 2004 for which
the Loan Parties, taken as a whole, had Consolidated Net Income exceeds (ii) the
aggregate amount paid by the Borrower after November 30, 2004 to purchase or
redeem its equity Securities, plus (c) an amount equal to 50% of the aggregate
amount of the increase in Adjusted Consolidated Tangible Net Worth resulting
from the issuance of equity Securities of the Borrower after November 30, 2004.
For purposes of this Section 7.01, the term “Consolidated Net Income,” when used
in respect of any period, shall not include any loss for such period.
 
SECTION 7.02. Limitation on Indebtedness.


(a) Borrowing Base Limitation. At any time at which the Borrower does not have
an Investment Grade Rating from at least two of the Rating Agencies, permit the
aggregate outstanding amount of the sum of all Borrowing Base Debt to exceed the
Borrowing Base at such time (the “Borrowing Base Limitation”).


62

--------------------------------------------------------------------------------


(b) Maximum Leverage Ratio. At any time, permit the Leverage Ratio to equal or
exceed sixty percent (60%).


(c) Minimum Interest Coverage Ratio. At any time, permit the Interest Coverage
Ratio to be less than 2.00 to 1.00.
SECTION 7.03. Guaranties. Make or suffer to exist any guaranty or other
Contingent Obligation in respect of the obligations of any Mortgage Banking
Subsidiaries (other than a Repurchase Guaranty) or any Subsidiary that is not a
Guarantor if the same would cause a violation of Section 7.02.
SECTION 7.04. Sale of Assets; Acquisitions; Merger.


(a) Do or permit any of its Subsidiaries to do any of the following:


(i) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and the Subsidiaries (on a
consolidated basis) except for the sale of inventory in the ordinary course of
business;


(ii) merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;


(iii) dissolve, liquidate or wind up its business by operation of law or
otherwise; or


(iv) distribute to the stockholders of the Borrower any Securities of any
Subsidiary;


provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and (4)
such occurrence shall not constitute or give rise to (a) an Event of Default or
Unmatured Default or (b) a default (beyond all applicable grace and cure
periods) in respect of any of the covenants contained in any agreement to which
the Borrower or any such Subsidiary is a party or by which its property may be
bound if such default would have a Material Adverse Effect.


(b) Acquire another Person unless (i) the primary business of such Person is the
Real Estate Business and (ii) the majority of shareholders (or other equity
interest holders), the board of directors or other governing body of such Person
approves such Acquisition.


63

--------------------------------------------------------------------------------


Nothing contained in this Section 7.04, however, shall restrict any sale of
assets among the Borrower and its Subsidiaries which is in the ordinary course
of business or is otherwise in compliance with all other provisions of this
Agreement.
 
SECTION 7.05. Investments. Purchase or otherwise acquire, hold or invest in the
Securities (whether Capital Stock or instruments evidencing debt) of, make loans
or advances to, enter into any arrangements for the purpose of providing funds
or credit to, or make any Equity Investment in, any Person which is not a Loan
Party on the Closing Date or a Subsidiary which becomes a Guarantor upon the
making of the investment (or permit any of its Subsidiaries to do any of the
foregoing), except for: (i) (A) Investments in or loans or advances to (1) Joint
Ventures to which the Borrower or a Subsidiary is a party and (2) Subsidiaries
(other than the Mortgage Banking Subsidiaries) that are not Guarantors; and (B)
Investments in or loans or advances to the Mortgage Banking Subsidiaries,
provided that the sum of the aggregate of all Investments, loans and advances
outstanding at any time under clause (A) and (at any time at which the Borrower
does not have an Investment Grade Rating from at least one of the three Rating
Agencies) the loans and advances (but not equity Investments) outstanding at any
time under clause (B) does not exceed 40% of Adjusted Consolidated Tangible Net
Worth; and (ii) (A) purchases of direct obligations of the government of the
United States of America or any agency thereof, or obligations unconditionally
guaranteed by the United States of America; (B) certificates of deposit of any
bank, organized or licensed to conduct a banking business under the laws of the
United States or any state thereof having capital, surplus and undivided profits
of not less than $100,000,000; (C) Investments in commercial paper which, at the
time of acquisition by the Borrower or a Subsidiary, is accorded an “A” or
equivalent rating by any of the Rating Agencies or any other nationally
recognized credit rating agency of similar standing; (D) investments in publicly
traded, readily marketable securities traded on a recognized national exchange
or over-the-counter; (E) loans or advances by the Borrower or a Guarantor to, or
Securities or Indebtedness of, a real estate or homebuilding company to be
acquired by the Borrower for the purpose of obtaining control of specific
homebuilding assets of that homebuilding company, provided, however, that to the
extent that such loans, advances or Indebtedness exceed (in the aggregate)
$100,000,000, they are secured by Mortgages on land, homes under construction
and/or homes inventory of such real estate or homebuilding company; and (F)
loans by the REIT Subsidiary to other Loan Parties.
 
SECTION 7.06. Disposition; Encumbrance or Issuance of Certain Stock. Sell,
transfer or otherwise dispose of, or pledge, grant a security interest, equity
interest or other beneficial interest in or otherwise encumber any of the
outstanding shares of Capital Stock of any Mortgage Banking Subsidiary, or
permit any Mortgage Banking Subsidiary to sell, issue or otherwise transfer any
shares of its Capital Stock to any Person other than a Loan Party.
 
SECTION 7.07. Subordinated Debt. Directly or indirectly make any payment of
principal or interest with respect to any Subordinated Debt prior to the date
the same is due, or amend or modify the terms of any Subordinated Debt except
for extensions of the due date thereof, or directly or indirectly redeem,
retire, defease, purchase or otherwise acquire any Subordinated Debt.
 
SECTION 7.08. Housing Units. At any time at which the Borrower does not have an
Investment Grade Rating from at least one of the three Rating Agencies, permit
the total number of Housing Units owned by the Loan Parties, including Housing
Units under construction, but excluding model Housing Units and Housing Units
Under Contract, at any time to exceed 35% of the total number of Housing Unit
Closings during the immediately preceding 12-month period, provided that Housing
Unit Closings shall include closings of the sale of housing units by entities
that were acquired, and became Loan Parties, during the applicable period.
 
64

--------------------------------------------------------------------------------


SECTION 7.09. Construction in Progress. Cause, suffer or permit to exist any
Mortgage, security interest or other encumbrance (other than Liens described in
clause (j) of the definition of “Permitted Liens”) to secure Indebtedness on any
Housing Unit or other building or structure (including, without limitation, any
asset reported as “Construction in Progress” in the financial statements of the
Borrower) that is under construction on any land owned or leased by any Loan
Party; provided, however, that the Borrower may cause, suffer or permit to exist
purchase money Mortgages having an aggregate outstanding principal balance not
exceeding $50,000,000 at any time on assets so reported as “Construction in
Progress.”
 
SECTION 7.10. No Margin Stock. Use or permit to be used any of the proceeds of
the Advances to purchase or carry any “margin stock” (as defined in Regulation
U).
 
SECTION 7.11. Mortgage Banking Subsidiaries’ Capital Ratio. Permit the ratio of
the combined total Indebtedness of the Mortgage Banking Subsidiaries to the
Mortgage Banking Subsidiaries Adjusted Net Worth to exceed, at any time, eight
(8) to one (1).
 
SECTION 7.12. Transactions with Affiliates. Enter into any transaction
(including, without limitation, the purchase or sale of any property or service)
with, or make any payment or transfer to, any Affiliate (or permit any
Subsidiary to do any of the foregoing), except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or a
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms’-length transaction.
 
SECTION 7.13. Restrictions on Advances to Mortgage Banking Subsidiaries. Subject
to Section 7.05, (a) at any time at which the Borrower does not have an
Investment Grade Rating from at least one of the three Rating Agencies, permit
any loan or advance to be made by a Loan Party to a Mortgage Banking Subsidiary,
except for loans and advances from a Loan Party to the Mortgage Banking
Subsidiaries which are made under, and evidenced by, the Mortgage Banking
Subsidiaries Note that is in the possession of Administrative Agent and for
which the Borrower shall have obtained a written acknowledgment from each
Mortgage Banking Subsidiary that the same are evidenced and governed by the
Mortgage Banking Subsidiaries Note; (b) permit the aggregate amount of all loans
and advances made by the Loan Parties to any Mortgage Banking Subsidiary
outstanding at any time to exceed the sum of (i) the net carrying value of all
mortgage loans held by such Mortgage Banking Subsidiary, less the aggregate
principal amount of all promissory notes payable by such Mortgage Banking
Subsidiary to banks or other lenders, and less the aggregate principal amount of
all mortgage loans held for sale by such Mortgage Banking Subsidiaries which are
pledged, assigned or otherwise encumbered, to the extent that said aggregate
amount exceeds the aggregate principal amount of notes payable by such Mortgage
Banking Subsidiary to banks or other lenders, and (ii) 1.5% of the principal
amount of all mortgages serviced by such Mortgage Banking Subsidiary, less any
loans or other financing to such Mortgage Banking Subsidiary associated with the
servicing portfolio (exclusive of those amounts deducted in the calculation
required under clause (i) above) if, and to the extent that, the servicing
rights with respect to such mortgages are not subject to any Lien; (c) assign,
transfer, pledge, hypothecate or encumber in any way any indebtedness of any
Mortgage Banking Subsidiary to any Loan Party (including without limitation the
Mortgage Banking Subsidiaries Note), any interest therein or any sums due or to
become due thereunder; (d) at any time at which the Borrower does not have an
Investment Grade Rating from at least one of the three Rating Agencies, modify,
amend, extend or in any way change the terms of the Mortgage Banking
Subsidiaries Note; (e) make any principal advances to any Mortgage Banking
Subsidiary, under the Mortgage Banking Subsidiaries Note or otherwise, at any
time after the Administrative Agent has been granted a security interest in the
Mortgage Banking Subsidiaries Note pursuant to Section 8.01 except to the extent
of any principal prepayments under the Mortgage Banking Subsidiaries Note in
excess of the mandatory principal payments required thereunder; or (f) permit a
Mortgage Banking Subsidiary to enter into any agreement or agreements which (i)
in any way restrict the payment of dividends by such Mortgage Banking Subsidiary
or (ii) individually, or in the aggregate, impose any restriction on the
repayment of any indebtedness of a Mortgage Banking Subsidiary to any Person
(including, without limitation, the indebtedness payable under the Mortgage
Banking Subsidiaries Note) other than a restriction on the payment of the last
$5,000,000 of principal indebtedness of UAMC (i.e., such permitted restriction
shall be applicable only after the aggregate principal amount of indebtedness
owed by UAMC to any Person shall be less than or equal to $5,000,000).
 
65

--------------------------------------------------------------------------------


SECTION 7.14. Mortgage Banking Subsidiaries Adjusted Net Worth. Permit the
Mortgage Banking Subsidiaries Adjusted Net Worth at any time to be less than
$30,000,000. 
 
SECTION 7.15. Investments in Land. At any time at which the Borrower does not
have an Investment Grade Rating from at least one of the three Rating Agencies,
permit (a) the sum of (i) the Loan Parties’ investments in unimproved land plus
(ii) the amount by which the Loan Parties’ investments in improved land exceeds
Qualified Finished Lots to exceed (b) the sum of (i) 100% of Adjusted
Consolidated Tangible Net Worth plus (ii) the lesser of (A) $300,000,000 and (B)
50% of Subordinated Debt.
 
SECTION 7.16. Liens and Encumbrances. Do or permit any of its Subsidiaries to do
any of the following:


(a) Negative Pledge. Grant or suffer or permit to exist any Liens on any of its
rights, properties or assets other than Permitted Liens.


(b) No Agreement for Negative Pledge. Agree with any third party not to create,
assume or suffer to exist any Lien securing the Obligations on or of any of its
property, real or personal, whether now owned or hereafter acquired.


ARTICLE VIII
 
PLEDGE OF MORTGAGE BANKING SUBSIDIARIES NOTE
 
66

--------------------------------------------------------------------------------


SECTION 8.01. Mortgage Banking Subsidiaries Note.


(a) Pledge. At any time at which the Borrower does not have an Investment Grade
Rating from at least one of the three Rating Agencies, upon the request of the
Administrative Agent (which may not be made without the prior written consent
from the Required Lenders and which shall be made upon the written request of
the Required Lenders), the Borrower shall grant, and shall cause any Guarantor
that is a payee under the Mortgage Banking Subsidiaries Note to grant, the
Administrative Agent on behalf of the Lenders as security for the payment in
full of all the Obligations, a first lien and security interest in any Mortgage
Banking Subsidiaries Note. Notwithstanding anything to the contrary provided in
this Agreement, the Borrower agrees that the Mortgage Banking Subsidiaries Note
Pledge Agreement shall require all principal payments payable under the Mortgage
Banking Subsidiaries Note to be made directly to the Administrative Agent and
applied to the principal outstanding under the Loans as required under Section
2.03(b).


(b) Pledge Documentation. If and when the Borrower is required to grant the
Administrative Agent a security interest in the Mortgage Banking Subsidiaries
Note pursuant to Section 8.01(a), the Borrower shall deliver to the
Administrative Agent:


(i) a pledge and security agreement (the “Mortgage Banking Subsidiaries Note
Pledge Agreement”), in form and substance satisfactory to the Administrative
Agent, duly executed by the Borrower and each Guarantor that is a payee under
the Mortgage Banking Subsidiaries Note, granting the Administrative Agent on
behalf of the Lenders, a first lien on, and security interest in, the Mortgage
Banking Subsidiaries Note;


(ii) an endorsement or allonge to the Mortgage Banking Subsidiaries Note, in
form and substance satisfactory to the Administrative Agent, duly executed by
the Borrower and each Guarantor that is a payee under the Mortgage Banking
Subsidiaries Note, transferring the Mortgage Banking Subsidiaries Note to the
Administrative Agent on behalf of the Lenders; and


(iii) a written acknowledgment duly executed by the Borrower and each Guarantor
that is a payee under the Mortgage Banking Subsidiaries Note, that the
Administrative Agent holds the Mortgage Banking Subsidiaries Note as security
for the Obligations.


(c) All the foregoing documents shall be delivered to the Administrative Agent
on or before the date that the Borrower is required to grant the Administrative
Agent the security interest in the Mortgage Banking Subsidiaries Note. All of
the documentation and other items required under this Section 8.01 must be fully
satisfactory, both in form and substance, to the Administrative Agent. In
addition to the foregoing, at the request of the Administrative Agent, the
Borrower shall, and shall cause each Guarantor that is a payee under the
Mortgage Banking Subsidiaries Note to, execute and deliver to the Administrative
Agent such assignments, pledges, financing statements and other documents, and
cause to be done such further acts, all as the Administrative Agent from time to
time may deem necessary or appropriate to evidence, confirm, perfect or protect
any security interest required to be granted to the Administrative Agent
hereunder.


67

--------------------------------------------------------------------------------


ARTICLE IX
 
EVENTS OF DEFAULT
SECTION 9.01. Events of Default. The occurrence of any one or more of the
following Events shall constitute an “Event of Default”:


(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders, the Issuer, the Swing Line Bank or the Administrative
Agent under or in connection with this Agreement or any Loan Document shall be
false or misleading in any material respect when made;


(b) any report, certificate, financial statement or other document or instrument
furnished in connection with this Agreement or the Loans hereunder shall be
false or misleading in any material respect when furnished;


(c) default shall be made in the payment of (i) the principal of any of the
Loans when and as due and payable, or (ii) the interest on any of the Loans, any
fees or any other sums due pursuant to Article II, which default continues for
five days after the same becomes due and payable;


(d) default shall be made with respect to any Indebtedness or Contingent
Obligations of any Loan Party (other than the Loans hereunder, Non-Recourse
Indebtedness and Indebtedness of a Loan Party to another Loan Party), beyond any
applicable period of grace, or default shall be made with respect to the
performance of any other obligation incurred in connection with any such
Indebtedness or Contingent Obligations beyond any applicable period of grace, or
default shall be made with respect to any other liability of $10,000,000 or
more, if the effect of any of the foregoing defaults described in this Section
9.01(d) is to accelerate the maturity of such Indebtedness, Contingent
Obligation or liability or to cause any other liability to become due prior to
its stated maturity, or any such Indebtedness, Contingent Obligation or
liability shall not be paid when due and such default shall not have been
remedied or cured by such Loan Party or waived by the obligee;


(e) default shall be made in the due observance or performance of any of the
provisions of Article VI or Article VII or any other covenant, agreement or
condition on the part of any Loan Party to be performed under or in connection
with this Agreement or any Loan Document, and such default shall have continued
for a period of thirty (30) days after the occurrence thereof;


(f) any Loan Party shall (i) petition or apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, trustee, examiner, custodian,
liquidator or similar official of such Loan Party or any of its properties or
assets, (ii) be unable, or admit in writing its inability, to pay its debts as
they mature, (iii) make a general assignment for the benefit of or a composition
with its creditors, (iv) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (v) institute
any proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect, or file a petition or an answer seeking dissolution,
winding up, liquidation or reorganization or an arrangement with creditors or a
composition of its debts or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debts, dissolution or liquidation law or statute or
other statute or law for the relief of debtors, or file any answer admitting the
material allegations of a petition filed against it in any proceeding under such
law, or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, or if corporate or other
action shall be taken by such Loan Party for the purpose of effecting any of the
foregoing, or (vi) fail to contest in good faith any appointment or proceeding
described in Section 9.01(g);


68

--------------------------------------------------------------------------------


(g) an order, judgment, or decree shall be entered without the application,
approval, or consent of any Loan Party by any court of competent jurisdiction
appointing a receiver, trustee or liquidator of any Loan Party or a proceeding
described in Section 9.01(f) shall be instituted against the any Loan Party, and
such appointment shall continue undischarged or such proceeding continues
undismissed or unstayed for any period of 60 days;


(h) final judgment for the payment of money in excess of an aggregate of
$10,000,000 shall be rendered against the any Loan Party and the same shall
remain undischarged or not appealed for a period of 30 days during which
execution shall not be effectively stayed;


(i) there shall occur any Event or Events which, individually or in the
aggregate, shall be deemed by the Required Lenders to have had a Material
Adverse Effect;


(j) any Loan Party shall be the subject of any proceeding or investigation
pertaining to the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect; or


(k) there shall occur any Change in Control of the Borrower.
 
SECTION 9.02. Remedies.


(a) Acceleration. If any Event of Default described in Section 9.01(f) or (g)
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans, the Swing Line Bank to make Swing Line Loans and the Issuer to issue
Facility Letters of Credit hereunder shall automatically terminate and the
Obligations (including all Facility Letter of Credit Obligations) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Event of Default occurs and
is continuing, the Administrative Agent may, and upon written direction of the
Required Lenders shall, terminate or suspend the obligations of the Lenders to
make Loans, the Swing Line Bank to make Swing Line Loans and the Issuer to issue
Facility Letters of Credit hereunder, or declare the Obligations (including all
Facility Letter of Credit Obligations) to be due and payable, or both, whereupon
the Obligations (including all Facility Letter of Credit Obligations) shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.


(b) Rescission of Acceleration. If, within 30 days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Event of Default (other than any Event
of Default as described in Section 9.01 (f) or (g) with respect to the Borrower
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Required Lenders (in their sole discretion)
shall so direct, the Administrative Agent shall, by notice to the Borrower,
rescind and annul such acceleration and/or termination.
 
69

--------------------------------------------------------------------------------


SECTION 9.03. Application of Payments. Subject to the provisions of Section
11.02 and any provisions of this Agreement specifically providing for payments
to be applied to the Revolving Loans, Swing Line Loans or Competitive Loans (as
applicable), the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this Section 9.03, apply all payments and prepayments in
respect of any Obligations (except as hereinafter provided) in the following
order:



 
(i)
first, to pay interest on and then principal of any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower;




 
(ii)
second, to pay Obligations in respect of any fees, expenses, reimbursements or
indemnities then due to the Administrative Agent;




 
(iii)
third, to the ratable payment of Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the Issuer(s);




 
(iv)
fourth, to pay interest due in respect of Swing Line Loans;




 
(v)
fifth, to the ratable payment of interest due in respect of Revolving Loans and
Competitive Loans and Facility Letter of Credit Obligations;




 
(vi)
sixth, to the ratable payment or prepayment of principal outstanding on Swing
Line Loans;




 
(vii)
seventh, to the ratable payment or prepayment of principal outstanding on
Revolving Loans and Competitive Loans and Reimbursement Obligations and to the
Letter of Credit Collateral Account in an amount equal to the outstanding
Facility Letter of Credit Obligations to the extent required under Section
2.18(h); and




 
(viii)
eighth, to the ratable payment of all other Obligations.



Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of an Event of Default) by the Borrower, all principal payments
in respect of Revolving Loans shall be applied first, to repay outstanding ABR
Loans and then to repay outstanding Eurodollar Loan, with those that have
earlier expiring Interest Period being repaid prior to those that have later
expiring Interest Periods. The order of priority set forth in this Section 9.03
and the related provisions of this Agreement are set forth solely to determine
the rights and priorities of the Administrative Agent, the Lenders, the Swing
Line Bank and the Issuer(s) as among themselves. The order of priority set forth
in clauses (i) through (ix) of this Section 9.03 may at any time and from time
to time be changed by the Required Lenders without necessity of notice to or
consent of or approval by the Borrower or any other Person; provided, that (A)
the order of priority set forth in clauses (i) and (ii) may be changed only with
the prior written consent of the Administrative Agent, (B) the order of priority
of payments in respect of Swing Line Loans may be changed only with the prior
written consent of the Swing Line Bank, (C) the order of priority in respect of
payments to an Issuer may be changed only with the prior written consent of the
Issuer, and (D) the order of priority of payments in respect of any Competitive
Bid Loans may be changed only with the prior written consent of each Lender then
holding a Competitive Bid Loan.


70

--------------------------------------------------------------------------------


ARTICLE X
 
THE ADMINISTRATIVE AGENT
SECTION 10.01. Appointment. JPMorgan Chase Bank is hereby appointed
Administrative Agent hereunder and under each other Loan Document and, subject
to the provisions of Section 10.14 below, each of the Lenders irrevocably
authorizes the Administrative Agent to act as the Administrative Agent of such
Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. The Administrative Agent shall not have
a fiduciary relationship in respect of any Lender by reason of this Agreement.
No Lender identified herein as a Syndication Agent, Documentation Agent,
Managing Agent or Co-Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such capacity.
 
SECTION 10.02. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
SECTION 10.03. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.
 
SECTION 10.04. No Responsibility for Loans, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document; (c) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered to the Administrative Agent; or (d) the validity,
effectiveness or genuineness (except its own due execution thereof) of any Loan
Document or any other instrument or writing furnished in connection therewith.
Further, the Administrative Agent assumes no obligation to any other Lender as
to the collectibility of any Loans made by any Lender to the Borrower. Each
Lender expressly acknowledges that the Administrative Agent has not made any
representations or warranties to it on or prior to the date hereof and that no
act by the Administrative Agent hereafter taken shall be deemed to constitute
any representation or warranty by the Administrative Agent to any other Lender.
Each Lender acknowledges that it has taken and will take such action and make
such investigation as it deems necessary to inform itself as to the affairs and
creditworthiness of the Borrower.
 
71

--------------------------------------------------------------------------------


SECTION 10.05. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
 
SECTION 10.06. Reliance on Documents; Counsel. The Administrative Agent shall
not be under a duty to examine into or pass upon the validity, effectiveness,
genuineness or value of this Agreement, the Notes, the Guaranties and other Loan
Documents or any other document furnished pursuant hereto or thereto or in
connection herewith, and the Administrative Agent shall be entitled to assume
that the same are valid, effective and genuine and what they purport to be. The
Administrative Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document
reasonably believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. The Administrative Agent shall not be
liable for any action taken or suffered in good faith by it based on or in
accordance with any of the foregoing.
 
SECTION 10.07. No Waiver of Rights. With respect to its Commitments, the Loans
(including Swing Line Loans and Competitive Loans) made by it and the Notes
issued to it, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document as any Lender or Issuer and may
exercise the same as though it was not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to and issue letters of credit for the account
of, and generally engage in any kind of business with the Borrower or its
Affiliates (including, without limitation, trust, debt, equity and other
transactions) in addition to the transactions contemplated by this Agreement or
any other Loan Document; it being expressly understood and agreed that neither
the Administrative Agent nor any other Lender shall be deemed by the execution
hereof to have waived any rights under any loan or other agreement with the
Borrower or any of its Affiliates relating to any other business or loans to the
Borrower or any of its Affiliates which are not a part of the Commitments under
this Agreement.
 
SECTION 10.08. Knowledge of Event of Default. It is expressly understood and
agreed that the Administrative Agent shall be entitled to assume that no Event
of Default or Unmatured Default has occurred and is continuing, unless the
officers of the Administrative Agent active on the Borrower’s account have
actual knowledge of such occurrence or have been notified by a Lender that such
Lender considers that an Event of Default or Unmatured Default has occurred and
is continuing and specifying the nature thereof.
 
72

--------------------------------------------------------------------------------


SECTION 10.09. Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
accordance with their respective Pro Rata Shares (determined at the time
indemnification is sought hereunder) (a) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (b) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.
 
SECTION 10.10. Notices to the Borrower. In each instance that a notice is
required, pursuant to the terms hereof, to be given by one or more of the
Lenders to the Borrower or any Subsidiary, the Lenders desiring that such notice
be given shall so advise the Administrative Agent (which advice, if given by
telephone, shall be promptly confirmed by telex or letter to the Administrative
Agent at its address listed in the signature pages hereto), which shall transmit
such notice to the Borrower or such Subsidiary promptly after its having been so
advised by the appropriate number of Lenders; provided, however, that subject to
the provisions of Section 10.15 hereof, if the Administrative Agent shall fail
to transmit such notice within a reasonable period of time after its having been
so advised by the appropriate number of Lenders, the Lenders desiring that such
notice be given may transmit such notice directly to the Borrower or such
Subsidiary. In any event notices to the Borrower or any Subsidiary shall be sent
to the address of the Borrower provided for in this Agreement.
 
SECTION 10.11. Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, or all of the Lenders, as the case
may be, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of Notes.
Except where an action or inaction is expressly required under this Agreement,
the Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Documents unless it shall first be
indemnified to its satisfaction by the Lenders in accordance with their
respective Pro Rata Shares, against any and all liability, cost and expense that
it may incur by reason of taking or continuing to take any such action.
 
SECTION 10.12. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
 
73

--------------------------------------------------------------------------------


SECTION 10.13. Mortgage Banking Subsidiaries Note. 


(a) Each Lender authorizes the Administrative Agent to enter into each of the
Loan Documents to which it is a party and to take all action contemplated by
such Loan Documents. Each Lender agrees that no Lender, other than the
Administrative Agent acting on behalf of all Lenders, shall have the right
individually to seek to realize upon the security granted by any Loan Document,
it being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Lenders, upon the
terms of the Loan Documents.


(b) In the event that the Mortgage Banking Subsidiaries Note is pledged by any
Person as security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Mortgage Banking
Subsidiaries Note in favor of the Administrative Agent on behalf of the Lenders.


(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon the Mortgage Banking Subsidiaries Note (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations or the
transactions contemplated hereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release any such Lien pursuant to this
Section 10.13(c).
 
SECTION 10.14. Resignation or Removal of the Administrative Agent. If, at any
time, Lenders holding Notes having aggregate outstanding principal balances
equal to at least 75% of the then outstanding amount of the Aggregate Commitment
(excluding from such computation the Administrative Agent and its Notes) shall
deem it advisable, those Lenders may submit to the Administrative Agent
notification by certified mail, return receipt requested of its removal as
Administrative Agent under this Agreement, which removal shall be effective as
of the date of receipt of such notice by the Administrative Agent. If, at any
time, the Administrative Agent shall deem it advisable, in its sole discretion,
it may submit to each of the Lenders written notification, by certified mail,
return receipt requested, of its resignation as Administrative Agent under this
Agreement, which resignation shall be effective as of 60 days after the date of
such notice. In the event of any such removal or resignation, the Required
Lenders may appoint a successor to the Administrative Agent. In the event the
Administrative Agent shall have resigned and/or have been removed and so long as
no successor shall have been appointed, the Borrower shall make all payments due
each Lender hereunder directly to that Lender and all powers specifically
delegated to the Administrative Agent by the terms hereof may be exercised by
the Required Lenders. Upon the removal or resignation of the Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After the removal or
resignation of the Administrative Agent, the provisions of this Article X shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken while it was acting as the Administrative Agent hereunder and under the
other Loan Documents.
 
74

--------------------------------------------------------------------------------


SECTION 10.15. Benefits of Article X. None of the provisions of this Article X
shall inure to the benefit of the Borrower or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns. Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article X.


ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
SECTION 11.01. Set-off. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Event of Default occurs, any indebtedness from any Lender to
any Loan Party (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part hereof, shall then be due. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
any such set-off and application. The rights of each Lender under this Section
11.01 are in addition to any other rights and remedies which that Lender may
have under this Agreement or otherwise.
 
SECTION 11.02. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon any of its Revolving Loans (other than payments
received pursuant to Sections 3.01, 3.02 or 3.04) in a greater proportion than
that received by any other Lender with respect to the Revolving Loans, such
Lender agrees, promptly upon demand, to purchase a portion of such Loans held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of all Revolving Loans. If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
accordance with their respective Pro Rata Shares. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.


ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
75

--------------------------------------------------------------------------------


SECTION 12.01. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuers
that issues any Facility Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article XII. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuer that issues any Facility Letter of Credit), Participants
(to the extent provided in Section 12.03) and, to the extent contemplated by
Section 13.04, the officers, directors and employees of each of the
Administrative Agent, the Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. 
 
SECTION 12.02. Assignments. 


(a) Subject to the conditions set forth in Section 12.02(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:


(i) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and


(ii) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.


(b) Assignments shall be subject to the following additional conditions:


(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of (A) Commitments or Revolving Loans or (B) any Competitive Loans;


(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (“Assignment and Assumption”)
in substantially the form of Exhibit I hereto, together with a processing and
recordation fee of $3,500; and


(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


76

--------------------------------------------------------------------------------


(c) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.02(b)(ii) and any
written consent to such assignment required by Section 12.02(a), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.10(e), 2.18(e)(ii), 2.19, 10.09 or 11.02,
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
SECTION 12.03. Participations. 


(a) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuer or the Swing Line Bank, sell participations to one or more
banks or other entities (a "Participant") in all or a portion of such Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuer
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.06 that affects such Participant. Subject to Section 12.03(b), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.02 and 3.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.02. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.01 as though it were a Lender, provided such Participant agrees to be
subject to Section 11.02 as though it were a Lender.


(b) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.02 and 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent.
 
SECTION 12.04. Pledge to Federal Reserve Bank. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.


ARTICLE XIII
 
MISCELLANEOUS
 
77

--------------------------------------------------------------------------------


SECTION 13.01. Notice.


(a) Except as otherwise permitted by Section 2.13(b) with respect to borrowing
notices, all notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto in the case of the Borrower and the Administrative
Agent or in the case of any Lender at the address set forth in its
Administrative Questionnaire (in the case of any party) or at such other address
as may be designated by such party in a notice to the Administrative Agent and
the Borrower (in the case of notice by a Lender) or to all other parties (in the
case of notice given by the Borrower or the Administrative Agent). Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received (or when delivery is refused); any notice, if transmitted by telex
or facsimile, shall be deemed given when transmitted (answerback confirmed in
the case of telexes and facsimile confirmation in the case of a facsimile).


(b) The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
 
SECTION 13.02. Survival of Representations. All covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by the Lenders of any Loans herein
contemplated and the execution and delivery to the Lenders of the Notes
evidencing the Commitments, and shall continue in full force and effect until
all of the Obligations have been paid in full, all Facility Letters of Credit
have been terminated and all of the Commitments have been terminated.
 
SECTION 13.03. Expenses. The Borrower shall pay (a) all expenses, including
attorneys’ fees and disbursements (which attorneys may be employees of the
Administrative Agent or any Lender), incurred by the Administrative Agent and
any Lender in connection with the administration of this Agreement and the other
Loan Documents, any amendments, modifications or waivers with respect to any of
the provisions thereof and the enforcement and protection of the rights of the
Lenders and the Administrative Agent under this Agreement or any of the other
Loan Documents, including all recording and filing fees, documentary stamp,
intangibles and similar taxes, title insurance premiums, appraisal fees and
other costs and disbursements incurred in connection with the taking of
collateral and the perfection and preservation of the Lenders’ security therein,
and (b) the reasonable fees and the disbursements of Administrative Agent’s
attorneys (which attorneys may be employees of the Administrative Agent) in
connection with the preparation, negotiation, execution, delivery and review of
this Agreement, the Notes and the other Loan Documents (whether or not the
transactions contemplated by this Agreement shall be consummated) and the
closing of the transactions contemplated hereby.
 
SECTION 13.04. Indemnification of the Lenders and the Administrative Agent. The
Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender, and their respective directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or any Lender is a party
thereto) which any of them may pay or incur arising out of or relating to,
directly or indirectly, this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder; provided, however,
that in no event shall the Administrative Agent or a Lender have the right to be
indemnified hereunder for its own gross negligence or willful misconduct nor
shall the Administrative Agent be indemnified against any liabilities which
arise as a result of any claims made or actions, suits or proceedings commenced
or maintained against any Lender (including the Administrative Agent, in its
capacity as such) (i) by that Lender’s shareholders or any governmental
regulatory body or authority asserting that such Lender or any of its directors,
officers, employees or agents violated any banking or securities law or
regulation or any duty to its own shareholders, customers (excluding the
Borrower) or creditors in any manner whatsoever in entering into or performing
any of its obligations contemplated by this Agreement or (ii) by any other
Lender. The obligations of the Borrower under this Section shall survive the
termination of this Agreement.
 
78

--------------------------------------------------------------------------------


SECTION 13.05. Maximum Interest Rate. It is the intention of the Lenders and the
Borrower that the interest (as defined under applicable law) on the Indebtedness
evidenced by the Notes which may be charged to, or collected or received from
the Borrower shall not exceed the maximum rate permissible under applicable law.
Accordingly, anything herein or in any of the Notes to the contrary
notwithstanding, should any interest (as so defined) be charged to, or collected
or received from the Borrower by the Lenders pursuant hereto or thereto in
excess of the maximum legal rate, then the excess payment shall be applied to
the Obligations with respect to which such excess payment applies, and any
portion of the excess payment remaining after payment in full thereof shall be
returned by the Lenders to the Borrower.
 
SECTION 13.06. Modification of Agreement.


(a) Neither this Agreement nor any Note or Guaranty nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Borrower (or other
applicable Loan Party to such Loan Document) and the Required Lenders, provided
that no such change, waiver, discharge or termination shall, without the consent
of each Lender (with Obligations being directly affected in the case of the
following clause (i)): (i) extend the final scheduled maturity of any Loan or
Note or any portion thereof or extend the stated maturity of any Facility Letter
of Credit beyond the Termination Date, or reduce the rate or extend the time of
payment of interest or fees thereon, or reduce the principal amount thereof
(except to the extent repaid in cash), (ii) amend, modify or waive any provision
of Article XI or this Section 13.06, (iii) reduce the percentage specified in
the definition of the Required Lenders or change the definition of Pro Rata
Share, (iv) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, or (v) other than pursuant to a
transaction permitted by the terms of this Agreement, release any Guarantor from
its obligations under its Guaranty; provided, further, that no such change,
waiver, discharge or termination shall (A) increase any Commitment of any Lender
over the amount thereof then in effect (it being understood that waivers or
modifications of conditions precedent, covenants, any Unmatured Default or Event
of Default or of a mandatory reduction to the Aggregate Commitment or of a
mandatory prepayment shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender),
without the consent of such Lender, provided, however, that in any case the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or Commitment reduction, so long as the application of any such prepayment,
repayment or Commitment reduction which is still required to be made is not
altered; (B) without the consent of each Issuer affected thereby, amend, modify
or waive any provision of Section 2.18 or alter its rights or obligations with
respect to Facility Letters of Credit; (C) without the consent of the Swing Line
Bank, amend, modify or waive any provision relating to the rights or obligations
of the Swing Line Bank or with respect to the Swing Line Loans (including,
without limitation, the obligations of the Lenders to make Advances in repayment
of Swing Line Loans); or (D) without the consent of the Administrative Agent,
amend, modify or waive any provision of Article X or any other provision
relating to the rights or obligations of the Administrative Agent;


79

--------------------------------------------------------------------------------


(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement or other Loan Documents as
contemplated in clauses (i) through (v), inclusive, of the first proviso to
Section 13.06(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (i) or (ii) below, either (i) to replace each such non-consenting Lender
with one or more Replacement Lenders pursuant to Section 2.24 so long as at the
time of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (ii) to terminate each such
non-consenting Lender’s Commitments and repay in full its outstanding Loans,
provided that, unless the Commitments that are terminated, and Loans that are
repaid, pursuant to the preceding clause (ii) are immediately replaced in full
at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto in writing), then in the case of any action
pursuant to preceding clause (ii) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto and, provided
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitments or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.06(a).


(c) Anything in this Agreement to the contrary notwithstanding, if at a time
when the conditions precedent set forth in Article V hereof to any Loan are, in
the opinion of the Required Lenders, satisfied, any Lender (a “Defaulting
Lender”) shall fail to fulfill its obligations to make such Loan and such
failure continues for at least two Business Days then, for so long as such
failure shall continue, such Defaulting Lender shall (unless the Required
Lenders, determined as if such Defaulting Lender were not a “Lender” hereunder,
shall otherwise consent in writing) be deemed for all purposes relating to
changes, waivers, discharges and termination under this Agreement (including,
without limitation, under Section 13.06(a)) to have no Loans or Commitments,
shall not be treated as a “Lender” hereunder when performing the computation of
Required Lenders, and shall have no rights under the first proviso of Section
13.06(a); provided that any action taken by the other Lenders with respect to
the matters referred to in clauses (i) through (iv), inclusive, of the first
proviso of Section 13.06(a) shall not be effective as against such Defaulting
Lender.
 
SECTION 13.07. Register. The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and Reimbursement Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuer and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
80

--------------------------------------------------------------------------------


SECTION 13.08. Preservation of Rights. No notice to or demand of the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
the same or similar circumstances. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or Unmatured Default, or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 13.06, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full and all Facility Letters of Credit have terminated and all Commitments
have terminated. 
 
SECTION 13.09. Several Obligations of Lenders. The respective obligations of the
Lenders hereunder are several and not joint, and no Lender shall be the partner
or agent of any other (except to the extent to which the Administrative Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
 
SECTION 13.10. Severability. If any one or more of the provisions contained in
this Agreement or the Notes is held invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.
 
SECTION 13.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which may be executed by one or more of the parties
hereto, but all of which, when taken together, shall constitute a single
agreement binding on all the parties hereto.
 
SECTION 13.12. Loss, etc., Notes. Upon receipt by the Borrower of reasonably
satisfactory evidence of the loss, theft, destruction or mutilation of any of
the Notes, upon reimbursement to the Borrower of all reasonable expenses
incidental thereto and upon surrender and cancellation of the relevant Note, if
mutilated, the Borrower shall make and deliver in lieu of that Note (the “Prior
Note”) a new Note of like tenor, except that no reference need be made in the
new Note to any installment or installments of principal, if any, previously due
and paid upon the Prior Note. Any Note made and delivered in accordance with the
provisions of this Section shall be dated as of the date to which interest has
been paid on the unpaid principal amount of the Prior Note.
 
81

--------------------------------------------------------------------------------


SECTION 13.13. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
SECTION 13.14. Taxes. Any taxes (excluding federal, state or local income taxes
on the overall net income of any Lender) or other similar assessments or charges
payable or ruled payable by any governmental authority in respect of the Loan
Documents shall be paid by the Borrower, together with interest and penalties,
if any.
 
SECTION 13.15. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
SECTION 13.16. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 13.17. Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter hereof, provided,
however, that the fees payable by Borrower are set forth in the Fee Letter.
 
SECTION 13.18. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
SECTION 13.19. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


82

--------------------------------------------------------------------------------





SECTION 13.20. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


[Signatures appear on following pages]




83

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower and the Lenders have caused this Agreement to
be duly executed as of the date first above written.
 

        Borrower:       LENNAR CORPORATION  
   
   
    By:   /s/ Jonathan M. Jaffe  

--------------------------------------------------------------------------------

Jonathan M. Jaffe   Chief Operating Officer      
Address:
Lennar Corporation
700 Northwest 107th Avenue
Miami, Florida 33172
Attention: Bruce Gross, Chief Financial Officer
Fax No.: (305) 227-7115


with copies to:


Lennar Corporation
700 Northwest 107th Avenue
Miami, Florida 33172
Attention: Mark Sustana, General Counsel
Fax No.: (305) 229-6650


and


Bilzin Sumberg Baena Price & Axelrod LLP
200 South Biscayne Boulevard
Suite 2500
Miami, FL 33131-2336
Attention: Brian Bilzin
Fax No.: (305) 374-7593

 
 
84

--------------------------------------------------------------------------------








  Lenders:       JPMORGAN CHASE BANK, N.A.,   As Lender, Administrative Agent,
Issuer   and Swing Line Bank

 



  By: /s/ Kimberly L. Turner   Name: Kimberly L. Turner   Its: Vice President

 
 

 
Address:


JPMorgan Chase Bank, N.A.
277 Park Avenue - 3rd Floor
New York, NY 10172
Attention: Kimberly L. Turner
Fax No.: (646) 534-0574



 
85

--------------------------------------------------------------------------------


 
EXHIBIT E


FORM OF
GUARANTY


THIS GUARANTY (this “Guaranty”) is made as of July 21, 2006 by the undersigned
parties hereto (collectively, the “Guarantors”) in favor of the Administrative
Agent, for the benefit of the Lenders under the Credit Agreement referred to
below.




WITNESSETH:


WHEREAS, Lennar Corporation, a Delaware corporation (the “Company”) and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), and
certain other Lenders from time to time party thereto have entered into a
certain Credit Agreement dated as of July 21, 2006 (as same may be amended or
modified from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit to be made by the Lenders
to the Company;


WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Administrative Agent and the Lenders that each of the Guarantors execute and
deliver this Guaranty whereby each of the Guarantors shall guarantee the payment
when due, subject to Section 9 hereof, of all Guaranteed Obligations, as defined
below; and


WHEREAS, in consideration of the financial and other support that the Company
has provided (the Company being referred to collectively as the “Principal”),
and in consideration of such financial and other support as the Principal may in
the future provide, to the Guarantors, and in order to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Principal under the Credit Agreement, any Note and any other
Loan Documents;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


SECTION 1. Defined Terms. “Guaranteed Obligations” is defined in Section 3
below. Other capitalized terms used herein but not defined herein shall have the
meaning set forth in the Credit Agreement.


SECTION 2.1. Representations and Warranties. Each of the Guarantors represents
and warrants (which representations and warranties shall be deemed to have been
renewed upon each Borrowing Date and each Issuance Date under the Credit
Agreement) that:


(a) It is a corporation, limited partnership or limited liability company (as
applicable) duly and properly incorporated or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
has the power and authority to own or hold under lease the properties it
purports to own or hold under lease and to carry on its business as now
conducted, and is duly qualified or licensed to transact business in every
jurisdiction in which such qualification or licensing is necessary to enable it
to enforce all of its material contracts and other material rights and to avoid
any material penalty or forfeiture.


1

--------------------------------------------------------------------------------


(b) It has the power and authority to execute and deliver this Guaranty and to
perform its obligations hereunder. The execution and delivery by it of this
Guaranty and the performance of its obligations hereunder have been duly
authorized by all requisite corporate, limited partnership or limited liability
company action (as applicable).


(c) Neither its execution and delivery of this Guaranty nor performance of its
obligations hereunder nor its compliance with the provisions hereof (i) will
violate or be in conflict with (A) any provisions of law, (B) any order, rule,
regulation, write, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, or certificate of limited partnership or limited partnership
agreement, or certificate or articles of formation or operating agreement (as
applicable), (ii) will violate, be in conflict with, result in a breach of or
constitute (with or without the giving of notice or the passage of time or both)
a default under any material indenture, agreement or other instrument to which
it is a party or by which it or any of its properties or assets is or may be
bound, and (iii) except as otherwise contemplated by the Credit Agreement, will
result in the creation or imposition of any lien, charge or encumbrance upon, or
any security interest in, any of its properties or assets.


(d) It has duly executed and delivered this Guaranty, and this Guaranty
constitutes its legal, valid and binding obligation enforceable against it in
accordance with the terms hereof, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.


(e) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing with, or validation of, or exemption by, any
governmental or public authority (whether federal, state or local, domestic or
foreign) or any subdivision thereof is required in connection with, or as a
condition precedent to, the due and valid execution, delivery and performance by
it of this Guaranty, or the legality, validity, binding effect or enforceability
of any of the terms, provisions or conditions hereof.


SECTION 2.2. Covenants. Each of the Guarantors covenants that, so long as any
Lender has any Commitment outstanding under the Credit Agreement or any of the
Guaranteed Obligations shall remain unpaid, that it will, and, if necessary,
will enable the Principal to, fully comply with those covenants and agreements
set forth in the Credit Agreement.


SECTION 3. The Guaranty. Subject to Section 9 hereof, each of the Guarantors
hereby absolutely and unconditionally guarantees, as primary obligor and not as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or early termination or otherwise, and at all times thereafter) and
performance of the Obligations, including without limitation any such
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding (collectively, subject to the provisions of Section
9 hereof, being referred to collectively as the “Guaranteed Obligations”). Upon
failure by the Principal to pay punctually any such amount, each of the
Guarantors agrees that it shall forthwith on demand pay to the Administrative
Agent for the benefit of the Lenders, the amount not so paid at the place and in
the manner specified in the Credit Agreement, any Note or any other Loan
Document, as the case may be. This Guaranty is a guaranty of payment and not of
collection. Each of the Guarantors waives any right to require the Lender to sue
the Principal, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations, or otherwise to enforce its payment against
any collateral securing all or any part of the Guaranteed Obligations.


2

--------------------------------------------------------------------------------


SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


(i)  any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;
 
(ii) any modification or amendment of or supplement to the Credit Agreement, any
Note or any other Loan Document;
 
(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Principal under the Credit Agreement, any
Note or any other Loan Document or any obligations of any other guarantor of any
of the Guaranteed Obligations, or any action or failure to act by the
Administrative Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;
 
(iv) any change in the corporate existence, structure or ownership of the
Principal or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Principal, or any other guarantor of the Guaranteed Obligations, or its assets
or any resulting release or discharge of any obligation of the Principal, or any
other guarantor of any of the Guaranteed Obligations;
 
(v) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Principal, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or any unrelated transactions;
 
(vi) any invalidity or unenforceability relating to or against the Principal, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement, any Note, any other Loan Document or any provision of
applicable law or regulation purporting to prohibit the payment by the
Principal, or any other guarantor of the Guaranteed Obligations, of the
principal of or interest on any Note or any other amount payable by the
Principal under the Credit Agreement, any Note or any other Loan Document; or
 
3

--------------------------------------------------------------------------------


(vii) any other act or omission to act or delay of any kind by the Principal,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder.


SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Principal or any other
party under the Credit Agreement, any Note or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Principal or otherwise, each of the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.


SECTION 6. Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Principal, any other guarantor of any
of the Guaranteed Obligations, or any other Person.


SECTION 7. Subordination; Subrogation. Each of the Guarantors hereby
subordinates to the Guaranteed Obligations all indebtedness or other liabilities
of the Principal or any other Guarantor to such Guarantor. Each of the
Guarantors hereby further agrees not to assert any right, claim or cause of
action, including, without limitation, a claim for subrogation, reimbursement,
indemnification or otherwise, against the Principal arising out of or by reason
of this Guaranty or the obligations hereunder, including, without limitation,
the payment or securing or purchasing of any of the Guaranteed Obligations by
any of the Guarantors unless and until the Guaranteed Obligations are
indefeasibly paid in full and any commitment to lend under the Credit Agreement
and any other Loan Documents is terminated.


SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.


4

--------------------------------------------------------------------------------


SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 9(a) with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent hereunder to the
maximum extent not subject to avoidance under applicable law, and neither the
Guarantor nor any other person or entity shall have any right or claim under
this Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Guarantors hereunder shall not be
rendered voidable under applicable law.
 
(b) Each of the Guarantors agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor, and
may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent hereunder. Nothing in this Section 9(b) shall be construed
to increase any Guarantor’s obligations hereunder beyond its Maximum Liability.


(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Principal
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Principal
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 9 (c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 9(c) are for the benefit of both the
Administrative Agent and the Guarantors and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.


5

--------------------------------------------------------------------------------


SECTION 10. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the order of priority set forth in Section 9.03 of the
Credit Agreement unless a court of competent jurisdiction shall otherwise
direct.


SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given or made by telecopier or other writing and telecopied,
or mailed or delivered to the intended recipient at its address or telecopier
number set forth on the signature pages hereof or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of Section 13.01 of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.


SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 13. No Duty to Advise. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the Principal’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each of the Guarantors assumes and incurs under this Guaranty, and agrees that
neither the Administrative Agent nor any Lender has any duty to advise any of
the Guarantors of information known to it regarding those circumstances or
risks.


SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note or any other Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and permitted assigns.


SECTION 15. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Guarantors and the Administrative Agent with the consent
of the Required Lenders.


SECTION 16. Costs of Enforcement. Each of the Guarantors agrees to pay all costs
and expenses including, without limitation, all court costs and attorneys’ fees
and expenses paid or incurred by the Administrative Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the
Principal, the Guarantors or any other guarantor of all or any part of the
Guaranteed Obligations.


6

--------------------------------------------------------------------------------


SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK. EACH OF THE GUARANTORS HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT, AND ANY NEW YORK STATE COURT,
SITTING IN NEW YORK, NEW YORK AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE
OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE
GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE GUARANTORS, AND THE ADMINISTRATIVE AGENT AND THE LENDERS ACCEPTING
THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 18. Taxes, etc. All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof
(excluding federal taxation of the overall income of any Lender), provided,
however, that if any of the Guarantors is required by law to make such deduction
or withholding, such Guarantor shall forthwith (i) pay to the Administrative
Agent or any Lender, as applicable, such additional amount as results in the net
amount received by the Administrative Agent or any Lender, as applicable,
equaling the full amount which would have been received by the Administrative
Agent or any Lender, as applicable, had no such deduction or withholding been
made, (ii) pay the full amount deducted to the relevant authority in accordance
with applicable law, and (iii) furnish to the Administrative Agent or any
Lender, as applicable, certified copies of official receipts evidencing payment
of such withholding taxes within 30 days after such payment is made.


SECTION 19. Supplemental Guarantors. Pursuant to Section 6.07 of the Credit
Agreement, additional Subsidiaries shall become obligated as Guarantors
hereunder (each as fully as though an original signatory hereto) by executing
and delivering to the Administrative Agent a supplemental guaranty in the form
of Exhibit A attached hereto (with blanks appropriately filled in), together
with such additional supporting documentation required pursuant to Section
6.04(n) of the Credit Agreement.


7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.



 

  By:   Title:

 
 

  By:   Title:



 

  By:   Title:


 

  By:   Title:

 



  By:   Title:

 

 
8

--------------------------------------------------------------------------------


 
SCHEDULE I


LENDERS AND COMMITMENTS
Lender
Commitment
   
JPMorgan Chase Bank, N.A.
Deutsche Bank Trust Company Americas
Bank of America, N.A.
Barclays Bank PLC
Calyon New York Branch
The Royal Bank of Scotland plc
Wachovia Bank, N.A.
Lloyds TSB Bank plc
UBS Loan Finance LLC
BNP Paribas
SunTrust Bank
Citicorp North America, Inc.
HSBC Bank USA, N.A.
Comerica Bank
Guaranty Bank
U.S. Bank National Association
Washington Mutual Bank
BankUnited, FSB
PNC Bank, National Association
Societe Generale
Sumitomo Mitsui Banking Corporation
AmSouth Bank
City National Bank
Commerzbank AG, New York and Grand Cayman Branches
Fifth Third Bank
The International Commercial Bank of China, New York Agency
LaSalle Bank National Association
MidFirst Bank
Mitzuho Corporate Bank, Ltd.
Natexis Banques Populaires
Bank Hapoalim B.M.
Chang Hwa Commercial Bank, Ltd., New York Branch
First Commercial Bank, Los Angeles Branch
Manufacturers and Traders Trust Company
Regions Bank
United Overseas Bank Limited
Cathay United Bank, Ltd.
Chiao Tung Bank, Co., Ltd. New York Agency
Commercebank N.A. Florida
Compass Bank
Israel Discount Bank of New York
Malayan Banking Berhad, New York Branch
RBC Centura Bank
Bank of Communications, New York Branch
The Norinchukin Bank, New York Branch
Taiwan Business Bank
   
Total
$2,700,000,000

 

--------------------------------------------------------------------------------

